UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2013 or ¨ Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-53603 APPLE HOSPITALITY REIT, INC. (Exact name of registrant as specified in its charter) VIRGINIA 26-1379210 (State of Organization) (I.R.S. Employer Identification Number) RICHMOND, VIRGINIA (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Act: None Securities registered pursuant to Section 12 (g) of the Act: Common Shares, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerx Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x There is currently no established public trading market in which the Company’s common shares are traded. Based upon the price that the Company’s common equity last sold through its dividend reinvestment plan, which was $10.25, on June 30, 2013, the aggregate market value of the voting common equity held by non-affiliates of the Company on such date was $1,873,382,000. The Company does not have any non-voting common equity. The number of common shares outstanding on March 1, 2014 was 374,050,809, including 191,266,678 common shares issued upon consummation of the Apple REIT Seven, Inc. and Apple REIT Eight, Inc. mergers effective March 1, 2014. Documents Incorporated by Reference The information required by Part III of this report, to the extent not set forth herein, is incorporated by reference from the Company’s definitive proxy statement for the annual meeting of shareholders to be held on May 15, 2014. Index APPLE HOSPITALITY REIT, INC. FORM 10-K Index Page Part I Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 15 Item 4. Mine Safety Disclosures 16 Part II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 38 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 66 Item 9A. Controls and Procedures 66 Item 9B. Other Information 66 Part III Item 10. Directors, Executive Officers and Corporate Governance 67 Item 11. Executive Compensation 67 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 67 Item 13. Certain Relationships and Related Transactions, and Director Independence 67 Item 14. Principal Accounting Fees and Services 67 Part IV Item 15. Exhibits, Financial Statement Schedules 68 Signatures This Form 10-K includes references to certain trademarks or service marks. The Courtyard® by Marriott, Fairfield Inn® by Marriott, Fairfield Inn and Suites® by Marriott, Marriott®, Renaissance®, Residence Inn® by Marriott, SpringHill Suites® by Marriott and TownePlace Suites® by Marriott trademarks are the property of Marriott International, Inc. or one of its affiliates. The Embassy Suites Hotels®, Hampton Inn®, Hampton Inn and Suites®, Hilton®, Hilton Garden Inn®, Home2 Suites® by Hilton and Homewood Suites® by Hilton trademarks are the property of Hilton Worldwide Holdings, Inc. or one or more of its affiliates. For convenience, the applicable trademark or service mark symbol has been omitted but will be deemed to be included wherever the above referenced terms are used. 2 Index PART I This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are typically identified by use of terms such as “may,” “believe,” “expect,” “anticipate,” “intend,” “estimate,” “project,” “target,” “goal,” “plan,” “should,” “will,” “predict,” “potential,” and similar expressions that convey the uncertainty of future events or outcomes. Such statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of Apple Hospitality REIT, Inc., formerly known as Apple REIT Nine, Inc., (the “Company”) to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the successful execution of the Company’s recent mergers with Apple REIT Seven, Inc. and Apple REIT Eight, Inc.; the ability of the Company to implement its operating strategy; changes in general political, economic and competitive conditions and specific market conditions; adverse changes in the real estate and real estate capital markets; financing risks; the outcome of current and future litigation, regulatory proceedings or inquiries; and changes in laws or regulations or interpretations of current laws and regulations that impact the Company’s business, assets or classification as a real estate investment trust. Although the Company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements included in this Annual Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the results or conditions described in such statements or the objectives and plans of the Company will be achieved. In addition, the Company’s qualification as a real estate investment trust involves the application of highly technical and complex provisions of the Internal Revenue Code. Readers should carefully review the Company’s financial statements and the notes thereto, as well as the risk factors described in the Company’s filings with the Securities and Exchange Commission (“SEC”) and Item 1A in this report. This includes the risk factors described in the Company’s Form S-4, filed with the SEC on January 8, 2014. Any forward-looking statement that the Company makes speaks only as of the date of this report. The Company undertakes no obligation to publically update or revise any forward-looking statements or cautionary factors as a result of new information, future events, or otherwise, except as required by law. Item 1. Business The Company is a Virginia corporation that was originally formed in November 2007 to invest in income-producing real estate in the United States. Initial capitalization occurred on November 9, 2007, with its first investor closing under its best-efforts offering of Units (each Unit consisting of one common share and one Series A preferred share) on May 14, 2008. The Company began operations on July 31, 2008 when it purchased its first hotel. The Company completed its best-efforts offering of Units in December 2010. As of December 31, 2013, the Company owned 89 hotels operating in 27 states with an aggregate of 11,371 rooms. As of March 1, 2014, subsequent to the mergers discussed below, the Company owned 188 continuing hotels operating in 33 states with an aggregate of 23,490 rooms. The Company has elected to be treated as a real estate investment trust (“REIT”) for federal income tax purposes. The Company has wholly-owned taxable REIT subsidiaries, which lease all of the Company’s hotels from wholly-owned qualified REIT subsidiaries. The hotels are operated and managed under separate management agreements, which include affiliates of one of the following companies:Crestline Hotels & Resorts, Inc. (“Crestline”), Dimension Development Two, LLC (“Dimension”), Gateway Hospitality Group, Inc. (“Gateway”), Hilton Management LLC (“Hilton”), Inn Ventures, Inc. (“Inn Ventures”), LBAM-Investor Group, L.L.C. (“LBA”), Marriott International, Inc. (“Marriott”), MHH Management, LLC (“McKibbon”), Newport Hospitality Group, Inc. (“Newport”), Pillar Hotels and Resorts, L.P. (“Pillar”), Raymond Management Company, Inc. (“Raymond”), Stonebridge Realty Advisors, Inc. (“Stonebridge”), Vista Host, Inc. (“Vista”), Texas Western Management Partners, L.P. (“Western”) or White Lodging Services Corporation (“White”). The Company has no foreign operations or assets and its operating structure includes only one segment. The consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany accounts and transactions have been eliminated. Refer to Part II, Item 8 of this report, for the consolidated financial statements. Recent Mergers with Apple REIT Seven, Inc. and Apple REIT Eight, Inc. With an effective date of March 1, 2014, the Company completed its previously announced mergers with Apple REIT Seven, Inc. (“Apple Seven”) and Apple REIT Eight, Inc. (“Apple Eight”) (the “A7 and A8 mergers”). Pursuant to the Agreement and Plan of Merger entered into on August 7, 2013, as amended (the “Merger Agreement”), Apple Seven and Apple Eight merged with and into Apple Seven Acquisition Sub, Inc. (“Seven Acquisition Sub”), a wholly owned subsidiary of the Company and Apple Eight Acquisition Sub, Inc. (“Eight Acquisition Sub”), a wholly owned subsidiary of the Company, respectively. Seven Acquisition Sub and Eight Acquisition Sub were formed solely for engaging in the A7 and A8 mergers and have not conducted any prior activities. Upon completion of the A7 and A8 mergers, the separate corporate existence of Apple Seven and Apple Eight ceased and Seven Acquisition Sub and Eight Acquisition Sub are the surviving corporations. Under the terms of the Merger 3 Index Agreement, upon completion of the A7 and A8 mergers, the Company’s common shares totaling 182,784,131 prior to the mergers remain outstanding and: · Each issued and outstanding unit of Apple Seven (consisting of one Apple Seven common share together with one Apple Seven Series A preferred share) was converted into one (the “Apple Seven exchange ratio”) common share of the Company, or a total of approximately 90,613,633 common shares, and each issued and outstanding Series B convertible preferred share of Apple Seven was converted into a number of the Company’s common shares equal to 24.17104 multiplied by the Apple Seven exchange ratio, or a total of 5,801,050 common shares; and · Each issued and outstanding unit of Apple Eight (consisting of one Apple Eight common share together with one Apple Eight Series A preferred share) was converted into 0.85 (the “Apple Eight exchange ratio”) common share of the Company, or a total of approximately 78,319,004 common shares, and each issued and outstanding Series B convertible preferred share of Apple Eight was converted into a number of the Company’s common shares equal to 24.17104 multiplied by the Apple Eight exchange ratio, or a total of 4,930,892 common shares. As contemplated in the Merger Agreement, in connection with completion of the A7 and A8 mergers, the Company became self-advised and the existing advisory agreements between the Company and Apple Nine Advisors, Inc. and Apple Suites Realty Group, Inc. were terminated. The termination of the advisory agreements resulted in the conversion of each issued and outstanding Series B convertible preferred share of the Company into 24.17104 common shares of the Company, or a total of 11,602,099 common shares. As a result of the conversion, all of the Company’s Series A preferred shares were terminated. Approval of the A7 and A8 mergers by each company’s respective shareholders will result in the recognition of an expense related to the conversion of the Company’s Series B convertible preferred shares into common shares in the first quarter of 2014. Although the final estimate of fair value may vary from these estimates, the Company’s preliminary estimate of the fair value of $9.00 to $11.00 per common share would result in an expense ranging from approximately $104 million to $128 million, and will be recognized as an expense in the first quarter of 2014 in the Company’s statement of operations. All costs related to the A7 and A8 mergers are being expensed in the period they are incurred and are included in the merger transaction costs in the Company’s consolidated statements of operations. In connection with these activities, the Company incurred approximately $3.1 million in expenses for the year ended December 31, 2013 and anticipates that the total merger costs will be approximately $5.0 million. With the completion of the A7 and A8 mergers, the Company owns 188 continuing hotels with an aggregate of 23,490 rooms located in 33 states. In addition, effective with the merger, the Company’s name changed from Apple REIT Nine, Inc. to Apple Hospitality REIT, Inc. and a total of approximately 374 million common shares were outstanding. Unless otherwise specified, all discussions in this Annual Report on Form 10-K do not include the effects of the A7 and A8 mergers. Business Objectives The Company’s primary business objective is to maximize shareholder value by achieving long-term growth in cash distributions to its shareholders. The Company has pursued and will continue to pursue this objective by acquiring hotels and other income-producing real estate in metropolitan areas throughout the United States for long-term ownership. The Company has generally acquired fee ownership of its properties and focused on hotels that are underdeveloped with strong brand recognition, with the potential for high levels of customer satisfaction and strong operating margins. With an emphasis on select service hotels and utilizing the Company’s asset management expertise to improve the quality of its hotels by aggressively managing room rates, partnering with industry leaders in hotel management and franchising the hotels with leading brands, the Company believes it has and will continue to improve performance of an individual hotel in its local market. Also, when cost effective, the Company renovates its properties to increase its ability to compete in particular markets. With the completion of the A7 and A8 mergers, the Company is one of the largest hospitality REITs in both the number of hotels and guest rooms, in the United States, with enhanced geographic and brand diversity. Financing As of December 31, 2013, the Company had 17 notes payable, 14 that were assumed with the acquisition of hotels and three that were originated during 2012. These notes had a total outstanding balance of $161.5 million ($159.5 million of secured debt and $2.0 million of unsecured debt) at December 31, 2013; maturity dates ranging from June 2015 to October 2032 and stated interest rates ranging from 0% to 6.90%. Effective March 1, 2014, upon completion of the A7 and A8 mergers, the Company assumed approximately $385.1 million in mortgage debt, secured by 34 properties. These assumed notes have maturity dates ranging from September 2014 to April 2023 and stated interest rates ranging from 3.97% to 6.95%. 4 Index After completion of the A7 and A8 mergers, on March 3, 2014, the Company terminated its $50 million unsecured credit facility, which as of December 31, 2013 had no borrowings outstanding and entered into a new $345 million unsecured credit facility (comprised of a $245 million revolving credit facility and a $100 million term loan). At closing of the new credit facility, the Company borrowed $150 million under the new facility which was used to repay Apple Seven and Apple Eight’s outstanding balances on their respective credit facilities and to pay closing costs. The $345 million credit facility is available for working capital, hotel renovations and development and other general corporate purposes, including the payment of share repurchases and distributions. The $345 million credit facility may be increased to $700 million, subject to certain conditions. Under the terms of the $345 million credit facility, the Company may make voluntary prepayments in whole or in part, at any time. The $245 million revolving credit facility matures in March 2018; however, the Company has the right, upon satisfaction of certain conditions, including covenant compliance and payment of an extension fee, to extend the maturity date to March 2019. The $100 million term loan matures in March 2019. Interest payments are due monthly and the interest rate, subject to certain exceptions, is equal to the one-month LIBOR (the London Inter-Bank Offered Rate for a one-month term) plus a margin ranging from 1.55% to 2.35%, depending upon the Company’s leverage ratio, as calculated under the terms of the credit agreement. In conjunction with the $100 million term loan, the Company and a commercial bank entered into an interest rate swap agreement for the same notional amount and maturity as the term loan. The interest rate swap agreement effectively provides the Company with payment requirements equal to a fixed interest rate on the term loan through the maturity of the loan in March 2019. The Company is also required to pay an unused facility fee of 0.20% or 0.30% on the unused portion of the $345 million credit facility, based on the amount of borrowings outstanding during the quarter. The Company’s cash balances at December 31, 2013 totaled $18.1 million. The Company’s principal sources of liquidity are cash on hand, the operating cash flow generated from the Company’s properties and its $345 million credit facility. The Company anticipates that cash flow from operations and availability under its credit facility will be adequate to meet its anticipated liquidity requirements, including debt service, capital improvements, its one development project, required distributions to shareholders (the Company is not required to make distributions at its current rate for REIT purposes), and share repurchases. The Company plans to pay a consistent distribution on a monthly basis, with distributions based on anticipated cash generated from operations. As contemplated by the A7 and A8 mergers, beginning with the payment of the March 2014 distribution, the annual distribution rate will be $0.66 per common share. Prior to the completion of the A7 and A8 mergers, the annualized distribution rate was $0.83025 per common share. As it has done historically, the Company may use its credit facility to maintain the consistency of the monthly distribution rate, taking into consideration any acquisitions, dispositions, capital improvements and economic cycles.Any distribution will be subject to approval of the Company’s Board of Directors and there can be no assurance of the duration of distributions at the $0.66 per common share annual distribution rate. If cash flow from operations and the credit facility are not adequate to meet liquidity requirements, the Company will attempt if necessary to utilize additional financing to achieve this objective. Although the Company has relatively low levels of debt, there can be no assurances it will be successful with this strategy and may need to reduce its distributions to required levels. The Company is also restricted under its $345 million credit facility from making distributions greater than 100% of funds from operations on an annual basis. If the Company were unable to extend its maturing debt in future periods or if it were to default on its debt, it may be unable to make distributions or share repurchases. Deferred Interest and Discontinued Operations In April 2012, the Company completed the sale of its 406 acres of land and land improvements located on 110 sites in the Ft. Worth, Texas area (the “110 parcels”) for a total sale price of $198.4 million. The 110 parcels were acquired in April 2009 for a total purchase price of $147.3 million and were leased to a subsidiary of Chesapeake Energy Corporation under a long term lease for the production of natural gas. In conjunction with the sale, the Company received approximately $138.4 million in cash proceeds and issued a note receivable totaling $60.0 million to the purchaser, which was repaid in full by the purchaser on November 1, 2013. As a result of the repayment of the note, the Company recognized the deferred gain on sale totaling $33.3 million and deferred interest earned totaling $9.0 million in the fourth quarter of 2013. Hotel Industry and Competition The hotel industry is highly competitive. Each of the Company’s hotels is located in a developed area that includes other hotels and competes for guests primarily with other hotels in the Company’s immediate vicinity and secondarily with other hotels in the Company’s geographic market. An increase in the number of competitive hotels in a particular area could have a material adverse effect on the occupancy, average daily rate (“ADR”) and revenue per available room (“RevPAR”) of the Company’s hotels in that area. The Company believes that brand recognition, location, price and quality (of both the hotel and the services provided) are the principal competitive factors affecting the Company’s hotels. Additionally, general economic conditions in a particular market and nationally impact the performance of the hotel industry. Hotel Operating Performance As of December 31, 2013, the Company owned 89 hotels (one acquired during 2012, 11 acquired and one newly constructed hotel opened during 2011, 43 acquired during 2010, 12 acquired during 2009 and 21 acquired during 2008). These 5 Index hotels are located in 27 states with an aggregate of 11,371 rooms and consisted of the following:13 Courtyard hotels, two Embassy Suites hotels, five Fairfield Inn hotels, 21 Hampton Inn hotels, one full service Hilton hotel, 18 Hilton Garden Inn hotels, two Home2 Suites hotels, seven Homewood Suites hotels, one full service Marriott hotel, eight Residence Inn hotels, seven SpringHill Suites hotels and four TownePlace Suites hotels. Room revenue for these hotels for the year ended December 31, 2013, totaled $353.3 million, and the hotels achieved average occupancy of 74%, ADR of $115 and RevPAR of $85. Room revenue for the year ended December 31, 2012 totaled $331.6 million, and the hotels achieved average occupancy of 72%, ADR of $111 and RevPAR of $80 for the period owned during 2012. Hotel performance is impacted by many factors, including the economic conditions in the United States as well as each locality. Although hampered by government spending uncertainty and higher levels of unemployment, economic indicators in the United States have shown evidence of a sustainable recovery, which continues to overall positively impact the lodging industry. As a result, the industry and the Company have experienced improvements in its hotel occupancy levels, as reflected in the overall increase of the Company’s occupancy during 2013 as compared to the prior year. In addition, also signifying a progressing economy, the Company experienced an increase in ADR during 2013 as compared to the prior year. Although certain markets have been negatively impacted by reduced government spending, with overall continued demand and room rate improvement, the Company, both on a comparable and pro forma basis following the A7 and A8 mergers, is forecasting a mid-single digit percentage increase in revenue for 2014 as compared to 2013. The Company’s hotels continue to be leaders in their respective markets. The Company’s average Market Yield for 2013 and 2012 was 122 and 120, respectively. The Market Yield is a measure of each hotel’s RevPAR compared to the average in the market, with 100 being the average (the index excludes hotels under renovation or open less than two years) and is provided by Smith Travel Research, Inc.®, an independent company that tracks historical hotel performance in most markets throughout the world. The Company will continue to pursue market opportunities to improve revenue. See the Company’s complete financial statements in Part II, Item 8 of this report. Management and Franchise Agreements Each of the Company’s 89 hotels are operated and managed under separate management agreements, which include affiliates of one of the following companies: Crestline, Dimension, Gateway, Hilton, Inn Ventures, LBA, Marriott, McKibbon, Newport, Pillar, Raymond, Stonebridge, Vista, Western or White. The agreements generally provide for initial terms of one to 30 years. Fees associated with the agreements generally include the payment of base management fees, incentive management fees, accounting fees, and other fees for centralized services which are allocated among all of the hotels that receive the benefit of such services. Base management fees are calculated as a percentage of gross revenues. Incentive management fees are calculated as a percentage of operating profit in excess of a priority return to the Company, as defined in the management agreements. The Company has the option to terminate the management agreements if specified performance thresholds are not satisfied. For the years ended December 31, 2013, 2012 and 2011, the Company incurred approximately $13.2 million, $12.3 million and $10.6 million in management fees. Crestline, Dimension, Gateway, Inn Ventures, LBA, McKibbon, Newport, Pillar, Raymond, Stonebridge, Vista, Western and White are not affiliated with either Marriott or Hilton, and as a result, the hotels they manage were required to obtain separate franchise agreements with each respective franchisor. The Hilton franchise agreements generally provide for an initial term of 10 to 21 years. Fees associated with the agreements generally include the payment of royalty fees and program fees based on room revenues. The Marriott franchise agreements generally provide for initial terms of 13 to 28 years. Fees associated with the agreements generally include the payment of royalty fees, marketing fees, reservation fees and a communications support fee based on room revenues. For the years ended December 31, 2013, 2012 and 2011, the Company incurred approximately $16.0 million, $14.5 million and $12.8 million in franchise royalty fees. The franchise and/or management agreements provide a variety of benefits for the Company, which include national advertising, publicity, and other marketing programs designed to increase brand awareness, training of personnel, continuous review of quality standards, centralized reservation systems and best practices within the industry. Hotel Maintenance and Renovation The Company’s hotels have an ongoing need for renovation and refurbishment. Under various hotel management agreements, the Company has agreed to fund expenditures for periodic repairs, replacement or refurbishment of furniture, fixtures and equipment for the hotels in an amount equal to a certain percentage of gross revenues. In addition, other capital improvement projects may be directly funded by the Company. During 2013 and 2012, the Company’s capital improvements on existing hotels were approximately $19.4 million and $16.2 million. Environmental Matters In connection with each of the Company’s hotel acquisitions, the Company obtained a Phase I Environmental Report and additional environmental reports and surveys, as were necessitated by the preliminary report. Based on the reports, the Company 6 Index is not aware of any environmental situations requiring remediation at the Company’s properties, which have not been, or are not currently being remediated as necessary. No material remediation costs have occurred or are expected to occur. Under various laws, owners as well as tenants and operators of real estate may be required to investigate and clean up or remove hazardous substances present at or migrating from properties they own, lease or operate and may be held liable for property damage or personal injuries that result from hazardous substances. These laws also expose the Company to the possibility that it may become liable to reimburse governments for damages and costs they incur in connection with hazardous substances. Seasonality The hotel industry historically has been seasonal in nature. Seasonal variations in occupancy at the Company’s hotels may cause quarterly fluctuations in its revenues. Generally, occupancy rates and hotel revenues are greater in the second and third quarters than in the first and fourth quarters. To the extent that cash flow from operations is insufficient during any quarter, due to temporary or seasonal fluctuations in revenue, the Company expects to utilize cash on hand or available financing sources to make distributions. Development Project In July 2012, the Company acquired approximately one acre of land in downtown Richmond, Virginia, for a purchase price totaling $3.0 million, for the development of adjoining Courtyard and Residence Inn hotels. In May 2013, the Company entered into a construction contract with a third party and began construction of the hotels during the second quarter of 2013, which is expected to be completed by the end of 2014. Upon completion, the Courtyard and Residence Inn are expected to contain approximately 135 and 75 guest rooms, respectively, and are planned to be managed by White. The Company expects to spend a total of approximately $36 million to develop the hotels and has incurred approximately $8.9 million in development costs as of December 31, 2013. Related Parties The Company has, and is expected to continue to engage in significant transactions with related parties. These transactions cannot be construed to be at arm’s length and the results of the Company’s operations may be different if these transactions were conducted with non-related parties. The Company’s independent members of the Board of Directors oversee and annually review the Company’s related party relationships and are required to approve any significant modifications to the existing relationships, as well as any new significant related party transactions. The Board of Directors is not required to approve each individual transaction that falls under the related party relationships. However, under the direction of the Board of Directors, at least one member of the Company’s senior management team approves each related party transaction. The term the “Apple REIT Entities” means the Company, Apple REIT Six, Inc. (“Apple Six”), Apple REIT Seven, Inc. (“Apple Seven”), Apple REIT Eight, Inc. (“Apple Eight”) and Apple REIT Ten, Inc. (“Apple Ten”). The term the “Advisors” means Apple Six Advisors, Inc., Apple Seven Advisors, Inc., Apple Eight Advisors, Inc., Apple Nine Advisors, Inc. (“A9A”), Apple Ten Advisors, Inc. (“A10A”), Apple Suites Realty Group, Inc. (“ASRG”) and Apple Six Realty Group, Inc. The Advisors are wholly owned by Glade M. Knight, Chairman and Chief Executive Officer of the Company. Prior to the A7 and A8 mergers, Mr. Knight was Chairman and Chief Executive Officer of Apple Seven and Apple Eight and is currently Chairman and Chief Executive Officer of Apple Ten. Prior to the A7 and A8 mergers, members of the Company’s Board of Directors were also on the Board of Directors of Apple Seven and/or Apple Eight. Currently, one member of the Company’s Board of Directors is also on the Board of Directors of Apple Ten. On May 14, 2013, Apple Six merged with and into an entity that is not affiliated with the Apple REIT Entities or the Advisors. Pursuant to the terms and conditions of the merger agreement, dated as of November 29, 2012, upon completion of the merger, the separate corporate existence of Apple Six ceased (the “A6 Merger”). Prior to the A6 Merger, Glade M. Knight was Chairman and Chief Executive Office of Apple Six and members of the Company’s Board of Directors were also on the Board of Directors of Apple Six. Prior to the A7 and A8 mergers, the Company was externally managed and did not have any employees. Its advisor, A9A provided the Company with its day-to-day management. ASRG provided the Company with property acquisition and disposition services. The Company paid fees and reimbursed certain costs to A9A and ASRG for these services. A9A provided the management services to the Company through an affiliate, Apple Fund Management, Inc. (“AFM”), a wholly owned subsidiary of A9A prior to the A7 and A8 mergers. Prior to the A6 Merger, AFM was a wholly owned subsidiary of Apple Six. Apple Seven and Apple Eight were also externally managed, and had similar arrangements with external advisors and AFM prior to the A7 and A8 mergers. As contemplated in the Merger Agreement, in connection with the A7 and A8 mergers effective March 1, 2014, the Company became self-advised and Apple Seven, Apple Eight and the Company terminated their advisory agreements with their respective Advisors, and AFM became a wholly owned subsidiary of the Company. As a result, the employees, including management, are now employed by the Company, rather than the Company’s external advisor. 7 Index Also, in connection with the Merger Agreement, on August 7, 2013, the Company entered into a subcontract agreement with A10A to subcontract A10A’s obligations under the advisory agreement between A10A and Apple Ten to the Company. From and after the A7 and A8 mergers, the Company will provide to Apple Ten the advisory services contemplated under the A10A advisory agreement and the Company will receive fees and expenses payable under the A10A advisory agreement from Apple Ten. See Note 7 titled Related Parties in Part II, Item 8, the Consolidated Financial Statements and Notes thereto, appearing elsewhere in this Annual Report on Form 10-K for additional information concerning the Company’s related party transactions. Employees As of December 31, 2013, the Company did not have any employees. During 2013, all employees involved in the day-to-day operation of the Company’s hotels were employed by third party management companies engaged pursuant to the hotel management agreements. During 2013, the Company utilized, through an advisory agreement for corporate and strategic support, personnel from A9A which in turn utilized personnel from AFM, a subsidiary of A9A as of December 31, 2013. In connection with the A7 and A8 mergers, effective March 1, 2014, the Company became self-advised by terminating its advisory agreements and the entire membership interest of A9A in AFM was transferred and assigned to the Company, which then became the sole member of AFM. The employees of AFM not only provide support to the Company but, as discussed herein, under Related Parties, they also provide support to various related parties, including Apple Seven and Apple Eight, prior to the A7 and A8 mergers, and Apple Ten. Through AFM, the Company had 52 employees as of March 1, 2014. Website Access The address of the Company’s Internet website is www.applehospitalityreit.com. The Company makes available free of charge through its Internet website its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after the Company electronically files such material with, or furnishes it to, the SEC.Information contained on the Company’s website is not incorporated by reference into this report. Item 1A. Risk Factors The following describes several risk factors which are applicable to the Company. There are many factors that may affect the Company’s business and results of operations, which would affect the Company’s operating cash flow and value. You should carefully consider the risks described below and the risks disclosed previously by the Company in its other filings with the SEC, in addition to the other information contained in this report. Hotel Operations The Company’s hotels are subject to all of the risks common to the hotel industry. These risks could adversely affect hotel occupancy and the rates that can be charged for hotel rooms as well as hotel operating expenses, and generally include: • increases in supply of hotel rooms that exceed increases in demand; • increases in energy costs and other travel expenses that reduce business and leisure travel; • reduced business and leisure travel due to continued geo-political uncertainty, including terrorism; • adverse effects of declines in general and local economic activity; and • adverse effects of a downturn in the hotel industry. General Local and National Economic Conditions Changes in general local or national economic or market conditions, increased costs of energy, increased costs of insurance, increased costs of products, increased costs and shortages of labor, competitive factors, fuel shortages, quality of management, the ability of a hotel chain to fulfill any obligations to operators of its hotel business, limited alternative uses for the building, changing consumer habits, condemnation or uninsured losses, changing demographics, changing traffic patterns, inability to remodel outmoded buildings as required by the applicable franchise or lease agreement and other factors beyond the Company’s control may reduce operating results and the value of properties that the Company owns. Additionally, these items, among others, may reduce the availability of capital to the Company. As a result, cash available to make distributions to shareholders may be affected. 8 Index Current Economic Environment in the Lodging Industry Although operating results have improved, the United States continues to be in a low-growth economic environment and continues to experience historically high levels of unemployment. Uncertainty over the depth and duration of this economic environment, including the ongoing uncertainty of national and local government fiscal policies, tax increases and potential government spending cuts, continues to have a negative impact on the lodging industry. Accordingly, the Company’s financial results have been impacted by the economic environment, and future financial results and growth could be further depressed until a more expansive national economic environment is prevalent. A weaker than anticipated economic recovery, or a return to a recessionary national economic environment, could result in low or decreased levels of business and consumer travel, negatively impacting the lodging industry, and, in turn, negatively impacting the Company’s future growth prospects and results of operations. Hospitality Industry The success of the Company’s properties will depend largely on the property operators’ ability to adapt to dominant trends in the hotel industry as well as greater competitive pressures, increased consolidation, industry overbuilding, dependence on consumer spending patterns, changing demographics, the introduction of new concepts and products, availability of labor, price levels and general economic conditions. The success of a particular hotel brand, the ability of a hotel brand to fulfill any obligations to operators of its business, and trends in the hotel industry may affect the Company’s income and the funds it has available to distribute to shareholders. The hospitality industry could also experience a significant decline in occupancy and average daily rates due to a reduction in both business and leisure travel. General economic conditions, increased fuel costs, natural disasters and terrorist attacks are a few factors that could affect an individual’s willingness to travel. The Company’s property insurance will typically cover losses for property damage due to terrorist attacks or natural disasters (subject to policy deductibles). However, the Company is not insured against the potential negative effect a terrorist attack or natural disaster would have on the hospitality industry as a whole. Seasonality The hotel industry is seasonal in nature. Generally, occupancy rates and hotel revenues are greater in the second and third quarters than in the first and fourth quarters. As a result, there may be quarterly fluctuations in results of operations and the Company may need to enter into short-term borrowing arrangements in certain periods in order to offset these fluctuations in revenues and to make distributions to shareholders. Franchise Agreements The Company’s wholly-owned taxable REIT subsidiaries (or subsidiaries thereof), operate all of the properties pursuant to franchise or license agreements with nationally recognized hotel brands. These franchise agreements contain specific standards for, and restrictions and limitations on, the operation and maintenance of the Company’s properties in order to maintain uniformity within the franchisor system. These standards could potentially conflict with the Company’s ability to create specific business plans tailored to each property and to each market. Competition The hotel industry is highly competitive. Each of the Company’s hotels is located in a developed area that includes other hotels and competes for guests primarily with other hotels in the Company’s immediate vicinity and secondarily with other hotels in the Company’s geographic market. An increase in the number of competitive hotels in a particular area could have a material adverse effect on the occupancy, average daily rate and revenue per available room of the Company’s hotels in that area. Conflicts of Interest Glade M. Knight, the Company’s Chairman and CEO, is and will be a principal in other real estate investment transactions or programs that may compete with the Company. Currently, Mr. Knight is also the Chairman and Chief Executive Officer of Apple Ten, which is a real estate investment trust, and owner of ASRG, which provides brokerage services to Apple Ten. Mr. Knight has economic interests in these other transactions or programs. Also, one other member of the Company’s board of directors currently serves on the board of directors of Apple Ten. Financing Risks Although the Company anticipates maintaining relatively low levels of debt, it may periodically use short-term financing to complete planned development projects, perform renovations to its properties, make shareholder distributions or share 9 Index repurchases in periods of fluctuating income from its properties. The debt markets have been volatile and subject to increased regulation in recent years, and as a result, the Company may not be able to use debt to meet its cash requirements, including refinancing any scheduled debt maturities. The Company is also subject to risks associated with increases in interest rates which could reduce cash from operations. The Company has obtained loans that are secured by mortgages on its properties, and the Company may obtain additional loans evidenced by promissory notes secured by mortgages on its properties. As a general policy, the Company seeks to obtain mortgages securing indebtedness which encumber only the particular property to which the indebtedness relates, but recourse on these loans may include all of its assets. If recourse on any loan incurred by the Company to acquire or refinance any particular property includes all of its assets, the equity in other properties could be reduced or eliminated through foreclosure on that loan. If a loan is secured by a mortgage on a single property, the Company could lose that property through foreclosure if it defaults on that loan. In addition, if the Company defaults under a loan, it is possible that it could become involved in litigation related to matters concerning the loan, and such litigation could result in significant costs to it which could affect distributions to shareholders or lower the Company’s working capital reserves or its overall value. Upon completion of the A7 and A8 mergers, the secured debt of the Company totaled approximately $544 million and was secured by 50 hotels. Compliance with Financial Covenants The Company’s $345 million unsecured credit facility entered into in March 2014 contains financial covenants that could require the outstanding borrowings to be prepaid prior to the scheduled maturity or restrict the amount and timing of distributions to shareholders. The covenants include, among others, a minimum tangible net worth, maximum debt limits, minimum interest and fixed charge coverage ratios, maximum dividend payout ratio and restrictions in investments. Technology is used in operations, and any material failure, inadequacy, interruption or security failure of that technology could harm the business The Company and its hotel managers and franchisors rely on information technology networks and systems, including the Internet, to process, transmit and store electronic information, and to manage or support a variety of business processes, including financial transactions and records, personal identifying information, reservations, billing and operating data. Some of the information technology is purchased from vendors, on whom the systems depend. The Company and its hotel managers and franchisors rely on commercially available and internally developed systems, software, tools and monitoring to provide security for processing, transmission and storage of confidential operator and other customer information, such as individually identifiable information, including information relating to financial accounts. Although the Company and its hotel managers and franchisors have taken steps necessary to protect the security of their information systems and the data maintained in those systems, it is possible that the safety and security measures taken will not be able to prevent the systems’ improper functioning or damage, or the improper access or disclosure of personally identifiable information such as in the event of cyber-attacks. Security breaches, including physical or electronic break-ins, computer viruses, attacks by hackers and similar breaches, can create system disruptions, shutdowns or unauthorized disclosure of confidential information. Any failure to maintain proper function, security and availability of information systems could interrupt operations, damage reputation, subject the Company to liability claims or regulatory penalties and could have a material adverse effect on the business, financial condition and results of operations of the Company. Potential losses not covered by Insurance The Company maintains comprehensive insurance coverage for general liability, property, business interruption and other risks with respect to all of its hotels. These policies offer coverage features and insured limits that the Company believes are customary for similar types of properties. There are no assurances that coverage will be available at reasonable rates. Also, various types of catastrophic losses, like earthquakes, hurricanes, or certain types of terrorism, may not be insurable or may not be economically insurable. Even when insurable, these policies may have high deductibles and/or high premiums. There also can be risks such as certain environmental hazards that may be deemed to fall outside of the coverage. In the event of a substantial loss, the Company’s insurance coverage may not be sufficient to cover the full current market value or replacement cost of its lost investment. Should an uninsured loss or a loss in excess of insured limits occur, the Company could lose all or a portion of the capital it has invested in a hotel, as well as the anticipated future revenue from the hotel. In that event, the Company might nevertheless remain obligated for any mortgage debt or other financial obligations related to the hotel. Inflation, changes in building codes and ordinances, environmental considerations and other factors might also keep the Company from using insurance proceeds to replace or renovate a hotel after it has been damaged or destroyed. The Company also may encounter challenges with an insurance provider regarding whether it will pay a particular claim that the Company believes to be covered under its policy. Under those circumstances, the insurance proceeds the Company receives might be inadequate to restore its economic position on the damaged or destroyed hotel, which could have a material adverse effect on the Company. 10 Index Lack of Industry Diversification The Company owns interests exclusively in hotels throughout the United States. As a result, the Company is subject to the risks inherent in investing in only a single industry. A downturn in the hotel industry may have more pronounced effects on the amount of cash available to the Company for distribution or on the value of the Company’s assets than if Company had diversified its investments. Illiquidity of Real Estate Investments Real estate investments are, in general, relatively difficult to sell. This illiquidity will tend to limit the Company’s ability to promptly vary its portfolio in response to changes in economic or other conditions. In addition, provisions of the Internal Revenue Code relating to REITs limit the Company’s ability to sell properties held for fewer than four years. This limitation may affect its ability to sell properties without adversely affecting returns to its shareholders. Illiquidity of Shares There is and will be no public trading market for the common shares for an indefinite period of time, if ever. Therefore, the Company’s common shares are and will be highly illiquid and very difficult to trade. There is no definite time frame to provide liquidity. There also is no definite value for the Company’s common shares prior to the time that a liquidity event occurs. In addition, there are restrictions on the transfer of the common shares currently in the Company’s amended bylaws and amended articles of incorporation. In order to qualify as a REIT, the shares must be beneficially owned by 100 or more persons and no more than 50% of the value of the Company’s issued and outstanding shares may be owned directly or indirectly by five or fewer individuals. Generally, no person may own more than 9.8% of the issued and outstanding common shares. Any purported transfer of the Company’s shares that would result in a violation of either of these limits will be declared null and void and automatically transferred to a charitable trust under the provisions of the Company’s amended articles of incorporation. Distributions to Shareholders If the Company’s properties do not generate sufficient revenue to meet operating expenses, the Company’s cash flow and the Company’s ability to make distributions to shareholders may be adversely affected. The Company is subject to all operating risks common to hotels. These risks might adversely affect occupancy or room rates. Increases in operating costs due to inflation and other factors may not necessarily be offset by increased room rates. The local, regional and national hotel markets may limit the extent to which room rates may be increased to meet increased operating expenses without decreasing occupancy rates. While the Company intends to make monthly distributions to shareholders, there can be no assurance that the Company will be able to make distributions at any particular time or rate, or at all. Further, there is no assurance that a distribution rate achieved for a particular period will be maintained in the future. Also, while management may establish goals as to particular rates of distribution or have an intention to make distributions at a particular rate, there can be no assurance that such goals or intentions will be realized. The Company’s objective in setting a distribution rate is to project a rate that will provide consistency over the life of the Company prior to a liquidity event, taking into account acquisitions and capital improvements, ramp up of new properties and varying economic cycles. The Company anticipates that it may need to utilize debt and cash from operations to meet this objective. The Company evaluates the distribution rate on an ongoing basis and may make changes at any time if the Company feels the rate is not appropriate based on available cash resources. While the Company generally seeks to make distributions from its operating cash flows, distributions may be made (although there is no obligation to do so) in certain circumstances in part from financing proceeds or other sources. While distributions from such sources would result in the shareholder receiving cash, the consequences to the shareholders would differ from a distribution from the Company’s operating cash flows. For example, if financing is the source of a distribution, that financing would have to be repaid. Qualification as a REIT The rules governing a REIT are highly technical and complex. They require ongoing compliance with and interpretation of a variety of tests and regulations that depend on, among other things, future operations. While the Company expects to satisfy these tests and expects Apple Seven and Apple Eight and the A7 and A8 mergers to satisfy the tests, it cannot ensure it will qualify as a REIT for any particular year. There is also the risk that the applicable laws governing a REIT could be changed, which could adversely affect the Company and its shareholders. 11 Index A7 and A8 mergers The A7 and A8 mergers present certain risks to the Company’s business and operations, including, among others, the following: • The Company may not be able to realize the anticipated benefits; • The Company’s level of indebtedness will increase; • An expanded portfolio may be more difficult to manage; and • The Company may encounter unanticipated or unknown liabilities relating to the acquired businesses. Lawsuits and Governmental Regulatory Oversight Risks As a result of regulatory inquiries or other regulatory actions, or as a result of being publicly held, the Company has become subject to lawsuits. The Company is currently subject to an appeal of the dismissal of one securities class action lawsuit. In addition, one lawsuit was filed against the Company in conjunction with the A7 and A8 mergers. Due to the uncertainties related to litigation, the Company is unable at this time to evaluate the likelihood of either a favorable or unfavorable outcome or to estimate the range of potential exposure. If the outcome is unfavorable, the Company may be required to pay damages and/or change its business practices, any of which could have a material adverse effect on the Company’s financial condition, results of operations and cash flows. Also, other suits may be filed against the Company in the future. The ability of the Company to access capital markets, including commercial debt markets, could be negatively impacted by unfavorable, or the possibility of unfavorable, outcomes to lawsuits or adverse regulatory actions. The Company has been and could be subject to regulatory inquiries in the future, which have resulted in and which could result in costs and personnel time commitment to respond. It may also be subject to additional investigations and action by governing regulatory agencies, as a result of its activities, which could result in costs to respond and fines or changes in the Company’s business practices, any of which could have a material adverse effect on the financial condition, results of operations, liquidity and capital resources, and cash flows of the Company. Item 1B. Unresolved Staff Comments Not applicable. Item 2. Properties As of December 31, 2013, the Company owned 89 hotels located in 27 states with an aggregate of 11,371 rooms, consisting of the following: Total by Number of Brand Brand Rooms Hampton Inn 21 Hilton Garden Inn 18 Courtyard 13 Residence Inn 8 Homewood Suites 7 SpringHill Suites 7 Fairfield Inn 5 TownePlace Suites 4 Embassy Suites 2 Home2 Suites 2 Marriott 1 Hilton 1 Total 89 12 Index The following table includes the location of each hotel, the date of construction, the date acquired, encumbrances (if any), initial acquisition cost, gross carrying value and the number of rooms of each hotel. Real Estate and Accumulated Depreciation As of December 31, 2013 (dollars in thousands) Subsequently Initial Cost Capitalized Bldg./ FF&E Bldg Imp. & Total Gross Acc. Date of Date Depreciable # of City State Description Encumbrances Land (1) /Other FF&E Cost Deprec. Construction Acquired Life Rooms Anchorage AK Embassy Suites $ ) Apr-10 3 - 39 yrs. Dothan AL Hilton Garden Inn 0 91 ) Jun-09 3 - 39 yrs. Troy AL Courtyard 0 24 ) Jun-09 3 - 39 yrs. 90 Rogers AR Hampton Inn ) Aug-10 3 - 39 yrs. Rogers AR Homewood Suites 0 ) Apr-10 3 - 39 yrs. Chandler AZ Courtyard 0 80 ) Nov-10 3 - 39 yrs. Chandler AZ Fairfield Inn & Suites 0 59 ) Nov-10 3 - 39 yrs. Phoenix AZ Courtyard 0 ) Nov-10 3 - 39 yrs. Phoenix AZ Residence Inn 0 ) Nov-10 3 - 39 yrs. Tucson AZ Hilton Garden Inn 0 ) Jul-08 3 - 39 yrs. Tucson AZ TownePlace Suites 0 75 ) Oct-11 3 - 39 yrs. Clovis CA Hampton Inn & Suites 0 47 ) Jul-09 3 - 39 yrs. 86 Clovis CA Homewood Suites 0 24 ) Feb-10 3 - 39 yrs. 83 San Bernardino CA Residence Inn 0 ) Feb-11 3 - 39 yrs. 95 Santa Ana CA Courtyard 0 10 ) May-11 3 - 39 yrs. Santa Clarita CA Courtyard 0 ) Sep-08 3 - 39 yrs. Santa Clarita CA Fairfield Inn 0 ) Oct-08 3 - 39 yrs. 66 Santa Clarita CA Hampton Inn 0 ) Oct-08 3 - 39 yrs. Santa Clarita CA Residence Inn 0 ) Oct-08 3 - 39 yrs. 90 Pueblo CO Hampton Inn & Suites 0 ) Oct-08 3 - 39 yrs. 81 Ft. Lauderdale FL Hampton Inn 0 ) Dec-08 3 - 39 yrs. Miami FL Hampton Inn & Suites 0 ) Apr-10 3 - 39 yrs. Orlando FL Fairfield Inn & Suites 0 ) Jul-09 3 - 39 yrs. Orlando FL SpringHill Suites 0 ) Jul-09 3 - 39 yrs. Panama City FL TownePlace Suites 0 15 ) Jan-10 3 - 39 yrs. Panama City Beach FL Hampton Inn & Suites 0 33 ) Mar-09 3 - 39 yrs. 95 Tampa FL Embassy Suites 0 ) Nov-10 3 - 39 yrs. Albany GA Fairfield Inn & Suites 0 31 ) Jan-10 3 - 39 yrs. 87 Boise ID Hampton Inn & Suites 0 ) Apr-10 3 - 39 yrs. Mettawa IL Hilton Garden Inn 0 ) Nov-10 3 - 39 yrs. Mettawa IL Residence Inn 0 73 ) Nov-10 3 - 39 yrs. Schaumburg IL Hilton Garden Inn 0 ) Nov-10 3 - 39 yrs. Warrenville IL Hilton Garden Inn 0 ) Nov-10 3 - 39 yrs. Indianapolis IN SpringHill Suites 0 ) Nov-10 3 - 39 yrs. Mishawaka IN Residence Inn 0 89 ) Nov-10 3 - 39 yrs. Alexandria LA Courtyard 0 13 ) Sep-10 3 - 39 yrs. 96 Baton Rouge LA SpringHill Suites 0 73 ) Sep-09 3 - 39 yrs. Lafayette LA Hilton Garden Inn 0 0 ) Jul-10 3 - 39 yrs. Lafayette LA SpringHill Suites 0 10 ) Jun-11 3 - 39 yrs. West Monroe LA Hilton Garden Inn 0 ) Jul-10 3 - 39 yrs. Andover MA SpringHill Suites 0 ) Nov-10 3 - 39 yrs. Silver Spring MD Hilton Garden Inn 0 77 ) Jul-10 3 - 39 yrs. Novi MI Hilton Garden Inn 0 ) Nov-10 3 - 39 yrs. Rochester MN Hampton Inn & Suites 0 57 ) Aug-09 3 - 39 yrs. Kansas City MO Hampton Inn ) Aug-10 3 - 39 yrs. St. Louis MO Hampton Inn ) Aug-10 3 - 39 yrs. St. Louis MO Hampton Inn & Suites 0 ) Apr-10 3 - 39 yrs. Hattiesburg MS Residence Inn 0 66 ) Dec-08 3 - 39 yrs. 84 Charlotte NC Homewood Suites 0 ) Sep-08 3 - 39 yrs. Durham NC Homewood Suites 0 ) Dec-08 3 - 39 yrs. Fayetteville NC Home2 Suites 0 6 ) Feb-11 3 - 39 yrs. Holly Springs NC Hampton Inn & Suites 0 32 ) Nov-10 3 - 39 yrs. Jacksonville NC TownePlace Suites 0 ) Feb-10 3 - 39 yrs. 86 Mt. Laurel NJ Homewood Suites 0 ) Jan-11 3 - 39 yrs. West Orange NJ Courtyard 0 ) Jan-11 3 - 39 yrs. Twinsburg OH Hilton Garden Inn 0 ) Oct-08 3 - 39 yrs. Oklahoma City OK Hampton Inn & Suites 0 66 ) May-10 3 - 39 yrs. Collegeville PA Courtyard ) Nov-10 3 - 39 yrs. Malvern PA Courtyard ) Nov-10 3 - 39 yrs. Pittsburgh PA Hampton Inn 0 ) Dec-08 3 - 39 yrs. Jackson TN Courtyard 0 91 ) Dec-08 3 - 39 yrs. 94 Jackson TN Hampton Inn & Suites 0 ) Dec-08 3 - 39 yrs. 83 Johnson City TN Courtyard 0 26 ) Sep-09 3 - 39 yrs. 90 Nashville TN Hilton Garden Inn 0 94 ) Sep-10 3 - 39 yrs. Nashville TN Home2 Suites 0 1 ) May-12 3 - 39 yrs. Allen TX Hampton Inn & Suites 0 ) Sep-08 3 - 39 yrs. Allen TX Hilton Garden Inn ) Oct-08 3 - 39 yrs. Arlington TX Hampton Inn & Suites 0 ) Dec-10 3 - 39 yrs. 98 Austin TX Courtyard 0 79 ) Nov-10 3 - 39 yrs. Austin TX Fairfield Inn & Suites 0 42 ) Nov-10 3 - 39 yrs. Austin TX Hampton Inn ) Apr-09 3 - 39 yrs. Austin TX Hilton Garden Inn 0 ) Nov-10 3 - 39 yrs. Austin TX Homewood Suites ) Apr-09 3 - 39 yrs. 97 Beaumont TX Residence Inn 0 73 ) Oct-08 3 - 39 yrs. Dallas TX Hilton ) May-11 3 - 39 yrs. Duncanville TX Hilton Garden Inn ) Oct-08 3 - 39 yrs. El Paso TX Hilton Garden Inn 0 20 ) Dec-11 3 - 39 yrs. 13 Index Real Estate and Accumulated Depreciation — (Continued) As of December 31, 2013 (dollars in thousands) Subsequently Initial Cost Capitalized Bldg./ FF&E Bldg Imp. & Total Gross Acc. Date of Date Depreciable # of City State Description Encumbrances Land (1) /Other FF&E Cost Deprec. Construction Acquired Life Rooms Frisco TX Hilton Garden Inn $ 0 $ $ $ 97 $ $ ) Dec-08 3 - 39 yrs. Ft. Worth TX TownePlace Suites 0 51 ) Jul-10 3 - 39 yrs. Grapevine TX Hilton Garden Inn ) Sep-10 3 - 39 yrs. Houston TX Marriott 0 48 ) Jan-10 3 - 39 yrs. Irving TX Homewood Suites ) Dec-10 3 - 39 yrs. 77 Lewisville TX Hilton Garden Inn 0 ) Oct-08 3 - 39 yrs. Round Rock TX Hampton Inn ) Mar-09 3 - 39 yrs. 94 Texarkana TX Hampton Inn & Suites ) Jan-11 3 - 39 yrs. 81 Salt Lake City UT SpringHill Suites 0 50 ) Nov-10 3 - 39 yrs. Alexandria VA SpringHill Suites 0 0 ) Mar-09 3 - 39 yrs. Bristol VA Courtyard ) Nov-08 3 - 39 yrs. Manassas VA Residence Inn 0 ) Feb-11 3 - 39 yrs. Richmond VA Corporate Office 0 59 ) May-13 3 - 39 yrs. N/A ) Other real estate investments: Richmond VA Hotel under construction 0 0 0 Jul-12 0 $ ) (1) Land is owned fee simple unless cost is $0, which means the property is subject to a ground lease. Investment in real estate at December 31, 2013, consisted of the following (in thousands): Land $ Building and Improvements Furniture, Fixtures and Equipment Franchise Fees Construction in Progress Less Accumulated Depreciation ) Investment in Real Estate, net $ For additional information about the Company’s properties, refer to Part II, Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. As of March 1, 2014, subsequent to the A7 and A8 mergers, the Company owned 188 continuing hotels located in 33 states with an aggregate of 23,490 rooms. The tables below show the number of guest rooms by brand and state: Number of Guest Rooms by Brand Total by Number of Brand Brand Rooms Courtyard 34 Hampton Inn 32 Hilton Garden Inn 31 Residence Inn 25 Homewood Suites 24 SpringHill Suites 14 TownePlace Suites 11 Fairfield Inn 8 Marriott 3 Embassy Suites 2 Home2 Suites 2 Hilton 1 Renaissance 1 Total 14 Index Number of Guest Rooms by State Number of State Rooms Alabama Alaska Arizona Arkansas California Colorado Florida Georgia Idaho Illinois Indiana Kansas Kentucky Louisiana Massachusetts Maryland Michigan Minnesota Mississippi Missouri Nebraska New Jersey New York North Carolina Ohio Oklahoma South Carolina Pennsylvania Tennessee Texas Utah Virginia Washington Total Item 3. Legal Proceedings The term the “Apple REIT Entities” means the Company, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Ten, Inc. On December 13, 2011, the United States District Court for the Eastern District of New York ordered that three putative class actions, Kronberg, et al. v. David Lerner Associates, Inc., et al., Kowalski v. Apple REIT Ten, Inc., et al., and Leff v. Apple REIT Ten, Inc., et al., be consolidated and amended the caption of the consolidated matter to be In re Apple REITs Litigation. The District Court also appointed lead plaintiffs and lead counsel for the consolidated action and ordered lead plaintiffs to file and serve a consolidated complaint by February 17, 2012. The Company was previously named as a party in all three of the above mentioned class action lawsuits. On February 17, 2012, lead plaintiffs and lead counsel in the In re Apple REITs Litigation, Civil Action No. 1:11-cv-02919-KAM-JO, filed an amended consolidated complaint in the United States District Court for the Eastern District of New York against the Company, Apple Suites Realty Group, Inc., Apple Eight Advisors, Inc., Apple Nine Advisors, Inc., Apple Ten Advisors, Inc., Apple Fund Management, LLC, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Ten, Inc., their directors and certain officers, and David Lerner Associates, Inc. and David Lerner. The consolidated complaint, which was dismissed in April 2013, was purportedly brought on behalf of all purchasers of Units in the Company and 15 Index the other Apple REIT Entities, or those who otherwise acquired these Units that were offered and sold to them by David Lerner Associates, Inc., or its affiliates and on behalf of subclasses of shareholders in New Jersey, New York, Connecticut and Florida, and alleged that the Apple REIT Entities “misrepresented the investment objectives of the Apple REITs, the dividend payment policy of the Apple REITs, and the value of their Apple REIT investments.” The consolidated complaint asserted claims under Sections 11, 12 and 15 of the Securities Act of 1933, as well as claims for breach of fiduciary duty, aiding and abetting breach of fiduciary duty, negligence, and unjust enrichment, and claims for violation of the securities laws of Connecticut and Florida. The complaint sought, among other things, certification of a putative nationwide class and the state subclasses, damages, rescission of share purchases and other costs and expenses. On April 18, 2012, the Company and the other defendants moved to dismiss the consolidated complaint in the In re Apple REITs Litigation. By Order entered on March 31, 2013 and opinion issued on April 3, 2013, the Court dismissed the consolidated complaint in its entirety with prejudice and without leave to amend. Plaintiffs filed a Notice of Appeal to the Second Circuit Court of Appeals on April 12, 2013, and filed their Brief for Plaintiffs-Appellants on July 26, 2013. Defendants-Appellees filed their Briefs on October 25, 2013. In response to the Defendants-Appellees Briefs, the Plaintiffs-Appellants filed a Reply Brief with the court on November 15, 2013. Oral arguments in the Second Circuit Court of Appeals are scheduled on March 31, 2014. The Company believes that Plaintiffs’ claims against it, its officers and directors and other Apple REIT Entities were properly dismissed by the lower court, and intends to vigorously defend the judgment as entered. On January 31, 2014, two shareholders of the Company commenced a purported class action against the Company and its directors in the United States District Court for the Eastern District of Virginia (DCG&T, et al. v. Knight, et al., No. 3:14cv67, E.D. Va.). The complaint alleges (i) that the A7 and A8 mergers are unfair to the Company’s shareholders, (ii) various breaches of fiduciary duty by the Company’s directors in connection with the A7 and A8 mergers, (iii) that the Mergers provide a financial windfall to insiders, and (iv) that the Joint Proxy Statement/Prospectus mailed to the Company’s shareholders in connection with the A7 and A8 mergers contains false and misleading disclosures about certain matters. The complaint demands (i) an order stating that the action may be maintained as a class action and certifying plaintiffs as class representatives, (ii) that defendants be enjoined from proceeding with and closing the Mergers, (iii) an award of damages, and (iv) reimbursement of plaintiffs’ attorneys’ fees and other costs. The Company believes that plaintiffs’ claims are without merit and intends to defend these cases vigorously. At this time, the Company cannot reasonably predict the outcome of these proceedings or provide a reasonable estimate of the possible loss or range of loss due to these proceedings, if any. Item 4. Mine Safety Disclosures Not Applicable. 16 Index PART II Item 5. Market For Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities Common Shares There is currently no established public trading market in which the Company’s common shares are traded. As of December 31, 2013 there were 182.8 million Units outstanding. Each Unit consisted of one common share, no par value, and one Series A preferred share of the Company. The Units were held by approximately 38,000 beneficial shareholders prior to the A7 and A8 mergers discussed below. Effective March 1, 2014, the Company completed its previously announced mergers with Apple REIT Seven, Inc. (“Apple Seven”) and Apple REIT Eight, Inc. (“Apple Eight”) (the “A7 and A8 mergers”). Pursuant to the Agreement and Plan of Merger entered into on August 7, 2013, as amended (the “Merger Agreement”), Apple Seven and Apple Eight merged with and into Apple Seven Acquisition Sub, Inc. (“Seven Acquisition Sub”), a wholly owned subsidiary of the Company and Apple Eight Acquisition Sub, Inc. (“Eight Acquisition Sub”), a wholly owned subsidiary of the Company, respectively. Seven Acquisition Sub and Eight Acquisition Sub were formed solely for engaging in the A7 and A8 mergers and have not conducted any prior activities. Upon completion of the A7 and A8 mergers, the separate corporate existence of Apple Seven and Apple Eight ceased and Seven Acquisition Sub and Eight Acquisition Sub are the surviving corporations. Under the terms of the Merger Agreement, upon completion of the A7 and A8 mergers, the Company’s common shares totaling 182,784,131 prior to the mergers remain outstanding and: · Each issued and outstanding unit of Apple Seven (consisting of one Apple Seven common share together with one Apple Seven Series A preferred share) was converted into one (the “Apple Seven exchange ratio”) common share of the Company, or a total of approximately 90,613,633 common shares, and each issued and outstanding Series B convertible preferred share of Apple Seven was converted into a number of the Company’s common shares equal to 24.17104 multiplied by the Apple Seven exchange ratio, or a total of 5,801,050 common shares; and · Each issued and outstanding unit of Apple Eight (consisting of one Apple Eight common share together with one Apple Eight Series A preferred share) was converted into 0.85 (the “Apple Eight exchange ratio”) common share of the Company, or a total of approximately 78,319,004 common shares, and each issued and outstanding Series B convertible preferred share of Apple Eight was converted into a number of the Company’s common shares equal to 24.17104 multiplied by the Apple Eight exchange ratio, or a total of 4,930,892 common shares. As contemplated in the Merger Agreement, in connection with completion of the A7 and A8 mergers, the Company became self-advised and the existing advisory agreements between the Company and Apple Nine Advisors, Inc. and Apple Suites Realty Group, Inc. were terminated. The termination of the advisory agreements resulted in the conversion of each issued and outstanding Series B convertible preferred share of the Company into 24.17104 common shares of the Company, or a total of 11,602,099 common shares. As a result of the conversion, all of the Company’s Series A preferred shares were terminated, and the holders of the Units only hold common shares of the Company and no longer are entitled to a priority distribution upon the sale of assets in liquidation associated with the Series A preferred shares. Effective with the A7 and A8 mergers, there are approximately 374 million common shares outstanding held by approximately 55,000 beneficial shareholders. Also, effective with the A7 and A8 mergers, the Company increased the number of authorized common shares from 400 million to 800 million providing greater flexibility for the Company with the increase in outstanding common shares due to the mergers. On June 27, 2013, the Company announced the suspension of its Dividend Reinvestment Plan and Unit Redemption Program as it evaluated the potential merger transaction and as mandated by the Merger Agreement. As a result, the last offering under the Dividend Reinvestment Plan occurred in June 2013 and the last redemption occurred in the second quarter of 2013. As discussed further below, since inception of the Dividend Reinvestment Plan and Unit Redemption Program, 12.3 million Units have been issued and 11.7 million Units redeemed. The last price offered/paid under the Dividend Reinvestment Plan prior to suspension was $10.25 per Unit and was based on the most recent price at which an unrelated person purchased the Company’s Units from the Company. The price of $10.25 per Unit was not based on an appraisal or valuation of the Company or its assets. The Company also used the original price paid for Units less Special Distributions ($10.25 per Unit in most cases) for redemptions under its Unit Redemption Program with the intention of providing limited liquidity based on those interested in purchasing additional Units through the Company’s Dividend Reinvestment Plan. During 2013 and 2012, the Company issued 2.1 million Units and 4.8 million Units respectively under its Dividend Reinvestment Plan, and redeemed under its Unit Redemption Program, approximately 2.0 million Units at $10.11 per Unit and 5.0 million Units at $10.35 per Unit, respectively. 17 Index During 2013 and 2012, there were two tender offers made for the Units of the Company by a group of related bidders. The Units acquired, as reported by the bidders, through the two tender offers were 74,010 Units for $6.25 per Unit in June 2012 and 422,721 Units for $7.00 per Unit in May 2013, representing a total of approximately 0.27% of the Company’s outstanding Units at December 31, 2013. Distribution Policy To maintain its REIT status the Company is required to distribute at least 90% of its ordinary income. In conjunction with the sale of its 110 parcels, the Board of Directors approved a special distribution of $0.75 per Unit, totaling $136.1 million on May 17, 2012 to shareholders of record on May 11, 2012 (the “Special Distribution”). Distributions (excluding the Special Distribution) during 2013, 2012 and 2011 totaled approximately $151.6 million, $155.0 million and $160.4 million, respectively. Distributions for August 2012 through December 31, 2013 were paid at a monthly rate of $0.0691875 per common share, June and July 2012 distributions were paid at a monthly rate of $0.069167 per common share and, prior to June 2012, distributions were paid monthly at a rate of $0.073334 per share. In conjunction with the Special Distribution, in May 2012, the Company’s Board of Directors reduced the annual distribution rate from $0.88 per common share to $0.83 per common share. The reduction was effective with the June 2012 distribution. In August 2012, the Board of Directors slightly increased the annual distribution rate from $0.83 per common share to $0.83025 per common share. As contemplated by the A7 and A8 mergers, beginning with the payment of the March 2014 distribution, the annual distribution rate will be $0.66 per common share. Although the Company intends to continue paying distributions on a monthly basis, the amount and timing of distributions to shareholders are within the discretion of the Company’s Board of Directors. The amount and frequency of future distributions will depend on the Company’s results of operations, cash flow from operations, economic conditions, working capital requirements, cash requirements to fund investing and financing activities, capital expenditure requirements, including improvements to and expansions of properties, planned development projects and the acquisition of additional properties, as well as the distribution requirements under federal income tax provisions for qualification as a REIT. The Company’s $345 million credit facility limits distributions to 100% of funds from operations annually unless the Company is required to distribute more to meet REIT requirements. Dividend Reinvestment Plan In December 2010, the Company instituted a Dividend Reinvestment Plan for its shareholders. The plan provides a way to increase shareholder investment in the Company by reinvesting dividends to purchase additional Units of the Company. The uses of the proceeds from this plan may include purchasing Units under the Company’s Unit Redemption Program, enhancing properties, satisfying financing obligations and other expenses, increasing working capital, funding various corporate operations, and acquiring hotels. As a result of the Special Distribution, beginning in May 2012, the offering price per Unit under the Company’s Dividend Reinvestment Plan was adjusted by the amount of the Special Distribution (from $11.00 to $10.25). The Company has registered 20.0 million Units for potential issuance under the plan. Since inception of the plan through December 31, 2013, approximately 12.3 million Units, representing $131.0 million in proceeds to the Company, were issued under the plan. During the years ended December 31, 2013, 2012 and 2011, approximately 2.1 million Units, representing $22.0 million in proceeds to the Company, 4.8 million Units, representing $50.0 million in proceeds to the Company, and 5.4 million Units, representing $59.1 million in proceeds to the Company, were issued under the plan. On June 27, 2013, the Company announced the suspension of its Dividend Reinvestment Plan as it evaluated the potential merger transaction, and as mandated by the Merger Agreement. As a result, the last offering under the Dividend Reinvestment Plan occurred in June 2013 at $10.25 per Unit. Unit Redemption Program In July 2009, the Company instituted a Unit Redemption Program to provide limited interim liquidity to its shareholders who have held their Units for at least one year. Since the inception of the program through April 2012, shareholders were permitted to request redemption of Units for a purchase price equal to 92% of the price paid per Unit if the Units have been owned for less than three years, or 100% of the price paid per Unit if the Units have been owned more than three years. In May 2012, as a result of the Special Distribution, the purchase price per Unit under the Company’s Unit Redemption Program was adjusted by the amount of the Special Distribution (from $11.00 to $10.25 for the maximum purchase price, based on the original purchase price and length of time such Units have been held by the shareholder). The maximum number of Units that may be redeemed in any given year is five percent of the weighted average number of Units outstanding during the 12-month period immediately prior to the date of redemption. The Company reserves the right to change the purchase price of redemptions, reject any request for redemption, or otherwise amend the terms of, suspend, or terminate the Unit Redemption Program. On June 27, 2013, the Company announced the suspension of its Unit Redemption Program as it evaluated the potential merger transaction, and as mandated by the Merger Agreement. As a result, the last redemption occurred in the second quarter of 2013. 18 Index Since inception of the program through December 31, 2013, the Company has redeemed approximately 11.7 million Units representing $121.2 million, including approximately 2.0 million Units in the amount of $20.0 million during the year ended December 31 2013. Since July 2011, the total redemption requests have exceeded the authorized amount of redemptions and, as a result the Board of Directors has limited the amount of redemptions as deemed prudent. Therefore, as contemplated in the program, beginning with the July 2011 redemption, the Company redeemed Units on a pro-rata basis with approximately 41% and 18% of the amounts requested redeemed in the third and fourth quarters of 2011; 14%, 13%, 9% and 9% in the first, second, third and fourth quarters of 2012; and 8% in both the first and second quarters of 2013, leaving approximately 12.1 million Units requested but not redeemed as of the last scheduled redemption date in the second quarter of 2013 (April 2013). Prior to July 2011, the Company had redeemed 100% of redemption requests. The Company has a number of cash sources including cash from operations, dividend reinvestment plan proceeds, proceeds from borrowings and asset sales from which it can make redemptions. See the Company’s complete consolidated statements of cash flows for the years ended December 31, 2013, 2012 and 2011 included in the Company’s audited financial statements in Item 8 of this Form 10-K for a further description of the sources and uses of the Company’s cash flows. The following is a summary of the Unit redemptions during 2012 and 2013: Redemption Date Total Requested Unit Redemptions at Redemption Date Units Redeemed Total Redemption Requests Not Redeemed at Redemption Date First Quarter 2012 Second Quarter 2012 Third Quarter 2012 Fourth Quarter 2012 First Quarter 2013 Second Quarter 2013 Preferred Shares No preferred shares of the Company, other than the Series A preferred shares and Series B convertible preferred shares, have been issued, and in connection with the A7 and A8 mergers, effective March 1, 2014, the Series A preferred shares and Series B convertible preferred shares were terminated and are no longer outstanding. The Company’s articles of incorporation authorize issuance of up to 30 million additional preferred shares. The Company believes that the authorization to issue preferred shares benefits the Company and its shareholders by permitting flexibility in financing additional growth, giving the Company additional financing options in corporate planning and in responding to developments in business, including financing of additional acquisitions and other general corporate purposes. Having authorized preferred shares available for issuance in the future gives the Company the ability to respond to future developments and allows preferred shares to be issued without the expense and delay of a special shareholders’ meeting. At present, the Company has no specific financing or acquisition plans involving the issuance of additional preferred shares and the Company does not propose to fix the characteristics of any series of preferred shares in anticipation of issuing preferred shares. The Company cannot now predict whether or to what extent, if any, additional preferred shares will be used or if so used what the characteristics of a particular series may be. A series of preferred shares could be given rights that are superior to rights of holders of common shares and a series having preferential distribution rights could limit common share distributions and reduce the amount holders of common shares would otherwise receive on dissolution. Unless otherwise required by applicable law or regulation, the preferred shares would be issuable without further authorization by holders of the common shares and on such terms and for such consideration as may be determined by the Board of Directors. The preferred shares could be issued in one or more series having varying voting rights, redemption and conversion features, distribution (including liquidating distribution) rights and preferences, and other rights, including rights of approval of specified transactions. The voting rights and rights to distributions of the holders of common shares will be subject to the priority rights of the holders of any subsequently-issued preferred shares. 19 Index Non-Employee Directors’ Stock Option Plan The Company’s Board of Directors has adopted and the Company’s shareholders have approved a non-employee directors’ stock option plan (the “Directors’ Plan”) to provide incentives to attract and retain directors. The options issued under the Directors’ Plan convert upon exercise of the options to common shares. The following is a summary of securities issued under the Directors’ Plan as of December 31, 2013: Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity Compensation plans approved by security holders Non-Employee Directors’ Stock Option Plan $ As a result of the A7 and A8 mergers, as of March 1, 2014, a total of 1,379,724 options were outstanding at exercise prices ranging from $10.25 to $12.94 per common share. Item 6. Selected Financial Data The following table sets forth selected financial data for the five years ended December 31, 2013. Certain information in the table has been derived from the Company’s audited financial statements and notes thereto. This data should be read in conjunction with Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and Item 8, the Consolidated Financial Statements and Notes thereto, appearing elsewhere in this Annual Report on Form 10-K. 20 Index (in thousands except per share and statistical data) Year Ended December 31, 2013 Year Ended December 31, 2012 Year Ended December 31, 2011 Year Ended December 31, 2010 Year Ended December 31, 2009 Revenues: Room revenue $ Other revenue Totalrevenue Expenses and other income: Hotel operating expenses Property taxes, insurance and other General and administrative Acquisition related costs 74 Merger transaction costs - - - Depreciation Investment income from note receivable ) - Interest expense, net Income tax expense Total expenses and other income Income (loss) from continuing operations ) Income from discontinued operations, net of tax Net income $ Per Share: Income (loss) from continuing operations per common share $ ) $ Income from discontinued operations per common share Net income per common share $ Distributions paid per common share (a) $ Weighted-average common shares outstanding - basic and diluted Balance Sheet Data (at end of period): Cash and cash equivalents $ Investment in real estate, net $ Real estate held for sale $ — $ — $ $ — $ — Total assets $ Notes payable $ Shareholders' equity $ Net book value per share $ Other Data: Cash Flow From (Used In): Operating activities $ Investing activities $ $ $ ) $ ) $ ) Financing activities $ ) $ ) $ ) $ $ Number of hotels owned at end of period 89 89 88 76 33 Average Daily Rate (ADR) (b) $ Occupancy 74 % 72 % 70 % 65 % 62 % Revenue Per Available Room (RevPAR) (c) $ 85 $ 80 $ 74 $ 66 $ 64 Total rooms sold (d) Total rooms available (e) Modified Funds From Operations Calculation (f): Net income $ Gain on sale of real estate (g) ) - Depreciation of real estate owned Funds from operations Acquisition related costs 74 Merger transaction costs - - - Straight-line rental income - ) Deferred interest earned on note receivable ) - - - Modified funds from operations $ 21 Index (a) 2012 distributions include a special distribution of $0.75 per common share paid in May 2012. (b) Total room revenue divided by number of rooms sold. (c) ADR multiplied by occupancy percentage. (d) Represents the number of room nights sold during the period. (e) Represents the number of rooms owned by the Company multiplied by the number of nights in the period. (f) Funds from operations (FFO) is defined as net income (computed in accordance with generally accepted accounting principles — GAAP) excluding gains and losses from sales of depreciable property, plus depreciation and amortization. Modified FFO (MFFO) excludes rental revenue earned, but not received during the period or straight-line rental income, costs associated with the acquisition of real estate and costs associated with merger transactions and includes interest on a note receivable that was not included in net income until the gain on sale was recognized in 2013 (which is excluded from FFO) in the period earned. The Company considers FFO and MFFO in evaluating property acquisitions and its operating performance and believes that FFO and MFFO should be considered along with, but not as an alternative to, net income and cash flows as a measure of the Company’s activities in accordance with GAAP. The Company considers FFO and MFFO as supplemental measures of operating performance in the real estate industry, and along with the other financial measures included in this Form 10-K, including net income, cash flow from operating activities, financing activities and investing activities, they provide investors with an indication of the performance of the Company. The Company's definition of FFO and MFFO are not necessarily the same as such terms that are used by other companies. FFO and MFFO are not necessarily indicative of cash available to fund cash needs. (g) In April 2012, the Company completed the sale of its 406 acres of land and land improvements located on 110 sites in the Ft. Worth, Texas area for a total sale price of $198.4 million. In conjunction with the sale, the Company received approximately $138.4 million in cash proceeds and issued a note receivable totaling $60.0 million to the purchaser, which was repaid in full by the purchaser on November 1, 2013. As a result of the repayment of the note, the Company recognized the deferred gain on sale totaling $33.3 million and deferred interest earned totaling $9.0 million in the fourth quarter of 2013. 22 Index Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are typically identified by use of terms such as “may,” “believe,” “expect,” “anticipate,” “intend,” “estimate,” “project,” “target,” “goal,” “plan,” “should,” “will,” “predict,” “potential,” and similar expressions that convey the uncertainty of future events or outcomes. Such statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of the Company to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the successful execution of the Company’s recent mergers with Apple REIT Seven, Inc. and Apple REIT Eight, Inc.; the ability of the Company to implement its operating strategy; changes in general political, economic and competitive conditions and specific market conditions; adverse changes in the real estate and real estate capital markets; financing risks; the outcome of current and future litigation, regulatory proceedings or inquiries; and changes in laws or regulations or interpretations of current laws and regulations that impact the Company’s business, assets or classification as a real estate investment trust. Although the Company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements included in this Annual Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the results or conditions described in such statements or the objectives and plans of the Company will be achieved. In addition, the Company’s qualification as a real estate investment trust involves the application of highly technical and complex provisions of the Internal Revenue Code. Readers should carefully review the Company’s financial statements and the notes thereto, as well as the risk factors described in the Company’s filings with the Securities and Exchange Commission (“SEC”) and Item 1A in this report. Any forward-looking statement that the Company makes speaks only as of the date of this report. The Company undertakes no obligation to publically update or revise any forward-looking statements or cautionary factors, as a result of new information, future events, or otherwise, except as required by law. Overview Apple Hospitality REIT, Inc., formerly known as Apple REIT Nine, Inc., together with its wholly owned subsidiaries (the “Company”), was formed to invest in income-producing real estate in the United States. The Company was initially capitalized November 9, 2007, with its first investor closing on May 14, 2008. The Company completed its best-efforts offering of Units (each Unit consists of one common share and one Series A preferred share) in December 2010. The Company has elected to be treated as a real estate investment trust (“REIT”) for federal income tax purposes. The Company’s first hotel was acquired on July 31, 2008. As of December 31, 2013, the Company owned 89 hotels (one acquired during 2012, 11 acquired and one newly constructed hotel opened during 2011, 43 acquired during 2010, 12 acquired during 2009 and 21 acquired during 2008). Accordingly, the results of operations include only results from the date of ownership of the properties. Recent Mergers with Apple REIT Seven, Inc. and Apple REIT Eight, Inc. Effective March 1, 2014, the Company completed its previously announced mergers with Apple REIT Seven, Inc. (“Apple Seven”) and Apple REIT Eight, Inc. (“Apple Eight”) (the “A7 and A8 mergers”). Pursuant to the Agreement and Plan of Merger entered into on August 7, 2013, as amended (the “Merger Agreement”), Apple Seven and Apple Eight merged with and into Apple Seven Acquisition Sub, Inc. (“Seven Acquisition Sub”), a wholly owned subsidiary of the Company and Apple Eight Acquisition Sub, Inc. (“Eight Acquisition Sub”), a wholly owned subsidiary of the Company, respectively. Seven Acquisition Sub and Eight Acquisition Sub were formed solely for engaging in the A7 and A8 mergers and have not conducted any prior activities. Upon completion of the A7 and A8 mergers, the separate corporate existence of Apple Seven and Apple Eight ceased and Seven Acquisition Sub and Eight Acquisition Sub are the surviving corporations. Under the terms of the Merger Agreement, upon completion of the A7 and A8 mergers, the Company’s common shares totaling 182,784,131 prior to the mergers remain outstanding and: · Each issued and outstanding unit of Apple Seven (consisting of one Apple Seven common share together with one Apple Seven Series A preferred share) was converted into one (the “Apple Seven exchange ratio”) common share of the Company, or a total of approximately 90,613,633 common shares, and each issued and outstanding Series B convertible preferred share of Apple Seven was converted into a number of the Company’s common shares equal to 24.17104 multiplied by the Apple Seven exchange ratio, or a total of 5,801,050 common shares; and · Each issued and outstanding unit of Apple Eight (consisting of one Apple Eight common share together with one Apple Eight Series A preferred share) was converted into 0.85 (the “Apple Eight exchange ratio”) common share of the Company, or a total of approximately 78,319,004 common shares, and each issued and outstanding Series B 23 Index convertible preferred share of Apple Eight was converted into a number of the Company’s common shares equal to 24.17104 multiplied by the Apple Eight exchange ratio, or a total of 4,930,892 common shares. As contemplated in the Merger Agreement, in connection with completion of the A7 and A8 mergers, the Company became self-advised and the existing advisory agreements between the Company and Apple Nine Advisors, Inc. and Apple Suites Realty Group, Inc. were terminated. The termination of the advisory agreements resulted in the conversion of each issued and outstanding Series B convertible preferred share of the Company into 24.17104 common shares of the Company, or a total of 11,602,099 common shares. As a result of the conversion, all of the Company’s Series A preferred shares were terminated, and the holders of the Units only hold common shares of the Company. Approval of the A7 and A8 mergers by each company’s respective shareholders will result in the recognition of an expense related to the conversion of the Company’s Series B convertible preferred shares into common shares in the first quarter of 2014. Although the final estimate of fair value may vary from these estimates, the Company’s preliminary estimate of the fair value of $9.00 to $11.00 per common share would result in an expense ranging from approximately $104 million to $128 million, and will be recognized as an expense in the first quarter of 2014 in the Company’s statement of operations. All costs related to the A7 and A8 mergers are being expensed in the period they are incurred and are included in the merger transaction costs in the Company’s consolidated statements of operations. In connection with these activities, the Company incurred approximately $3.1 million in expenses for the year ended December 31, 2013, and anticipates that the total merger costs will be approximately $5.0 million. With the completion of the A7 and A8 mergers, the Company owns 188 continuing hotels with an aggregate of 23,490 rooms located in 33 states. In addition, effective with the merger, the Company’s name changed from Apple REIT Nine, Inc. to Apple Hospitality REIT, Inc. and a total of approximately 374 million common shares were outstanding. Upon completion of the A7 and A8 mergers, which were effective March 1, 2014, the Company assumed approximately $385.1 million in mortgage debt, secured by 34 properties. These assumed notes have maturity dates ranging from September 2014 to April 2023 and stated interest rates ranging from 3.97% to 6.95%. On March 3, 2014, the Company terminated its $50 million unsecured credit facility, which as of December 31, 2013 had no borrowings outstanding and entered into a new $345 million unsecured credit facility (comprised of a $245 million revolving credit facility and $100 million term loan) and the Company borrowed $150 million under the new facility which was used to repay Apple Seven and Apple Eight’s outstanding balances on their respective credit facilities and to pay closing costs. Hotel Operations Although hotel performance can be influenced by many factors including local competition, local and general economic conditions in the United States and the performance of individual managers assigned to each hotel, performance of the hotels as compared to other hotels within their respective local markets, in general, has met the Company’s expectations for the period owned. The hotel industry and the Company continue to see improvement in both revenues and operating income as compared to the prior year. Although there is no way to predict future general economic conditions, and there are several key factors that may continue to negatively affect the economic recovery in the United States and add to general market uncertainty, including but not limited to, the continued high levels of unemployment, the slow pace of the economic recovery in the United States and the ongoing uncertainty surrounding the national and local government fiscal policies (including tax increases and potential government spending cuts), the Company, both on a comparable and pro forma basis following the A7 and A8 mergers, is forecasting a mid-single digit percentage increase in revenue for 2014 as compared to 2013. In evaluating financial condition and operating performance, the most important indicators on which the Company focuses are revenue measurements, such as average occupancy, average daily rate (“ADR”), revenue per available room (“RevPAR”) and market yield which compares an individual hotel’s results to others in its local market, and expenses, such as hotel operating expenses, general and administrative expenses and other expenses described below. 24 Index The following is a summary of the results from continuing operations of the 89 hotels owned as of December 31, 2013 for their respective periods of ownership by the Company: Years Ended December 31, (in thousands, except statistical data) Percent of Revenue Percent of Revenue Percent Change Total revenue $ % $ % 6 % Hotel operating expenses 57 % 57 % 7 % Property taxes, insurance and other expense 5 % 5 % 4 % General and administrative expense 2 % 2 % -28 % Acquisition related costs 74 -84 % Merger transaction costs % Depreciation 4 % Interest expense, net 25 % Income tax expense 22 % Number of hotels 89 89 0 % Average Market Yield(1) 2 % ADR $ $ 4 % Occupancy 74 % 72 % 3 % RevPAR $ 85 $ 80 6 % (1)Calculated from data provided by Smith Travel Research, Inc.®Excludes hotels under renovation or opened less than two years during the applicable periods. Legal Proceedings The Apple REIT Entities, including the Company, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Ten, Inc. are currently subject to an appeal of the dismissal of one securities class action lawsuit. On March 31, 2013, the court dismissed the complaint in its entirety with prejudice and without leave to amend. Plaintiffs filed a Notice of Appeal on April 12, 2013, and filed their Brief for Plaintiffs-Appellants on July 26, 2013. Defendants-Appellees’ Briefs were filed October 25, 2013, and Plaintiffs-Appellants filed their Reply Brief November 15, 2013. Oral arguments in the Second Circuit Court of Appeals are scheduled on March 31, 2014. The Company believes that Plaintiffs’ claims against it, its officers and directors and other Apple REIT Entities were properly dismissed by the lower court, and intends to vigorously defend the judgment as entered. For additional information about the history of the securities class action lawsuit, refer to Note 13 titled Legal Proceedings and Related Matters in Part II, Item 8 the Consolidated Financial Statements and Notes thereto, appearing elsewhere in this Annual Report on Form 10-K. On January 31, 2014, two shareholders of the Company commenced a purported class action against the Company and its directors, which complaint alleges (i) that the A7 and A8 mergers are unfair to the Company’s shareholders, (ii) various breaches of fiduciary duty by the Company’s directors in connection with the A7 and A8 mergers, (iii) that the Mergers provide a financial windfall to insiders, and (iv) that the Joint Proxy Statement/Prospectus mailed to the Company’s shareholders in connection with the A7 and A8 mergers contains false and misleading disclosures about certain matters. The complaint demands (i) an order stating that the action may be maintained as a class action and certifying plaintiffs as class representatives, (ii) that defendants be enjoined from proceeding with and closing the Mergers, (iii) an award of damages, and (iv) reimbursement of plaintiffs’ attorneys’ fees and other costs. The Company believes that plaintiffs’ claims are without merit and intends to defend these cases vigorously. At this time, the Company cannot reasonably predict the outcome of these proceedings or provide a reasonable estimate of the possible loss or range of loss due to these proceedings, if any. 25 Index Hotels Owned The following table summarizes the location, brand, manager, date acquired, number of rooms and gross purchase price for each of the 89 hotels the Company owned as of December 31, 2013. All dollar amounts are in thousands. City State Brand Manager Date Acquired Rooms Gross Purchase Price Tucson AZ Hilton Garden Inn Western 7/31/2008 $ Santa Clarita CA Courtyard Dimension 9/24/2008 Charlotte NC Homewood Suites McKibbon 9/24/2008 Allen TX Hampton Inn & Suites Gateway 9/26/2008 Twinsburg OH Hilton Garden Inn Gateway 10/7/2008 Lewisville TX Hilton Garden Inn Gateway 10/16/2008 Duncanville TX Hilton Garden Inn Gateway 10/21/2008 Santa Clarita CA Hampton Inn Dimension 10/29/2008 Santa Clarita CA Residence Inn Dimension 10/29/2008 90 Santa Clarita CA Fairfield Inn Dimension 10/29/2008 66 Beaumont TX Residence Inn Western 10/29/2008 Pueblo CO Hampton Inn & Suites Dimension 10/31/2008 81 Allen TX Hilton Garden Inn Gateway 10/31/2008 Bristol VA Courtyard LBA 11/7/2008 Durham NC Homewood Suites McKibbon 12/4/2008 Hattiesburg MS Residence Inn LBA 12/11/2008 84 Jackson TN Courtyard Vista 12/16/2008 94 Jackson TN Hampton Inn & Suites Vista 12/30/2008 83 Pittsburgh PA Hampton Inn Vista 12/31/2008 Fort Lauderdale FL Hampton Inn Vista 12/31/2008 Frisco TX Hilton Garden Inn Western 12/31/2008 Round Rock TX Hampton Inn Vista 3/6/2009 94 Panama City FL Hampton Inn & Suites LBA 3/12/2009 95 Austin TX Homewood Suites Vista 4/14/2009 97 Austin TX Hampton Inn Vista 4/14/2009 Dothan AL Hilton Garden Inn LBA 6/1/2009 Troy AL Courtyard LBA 6/18/2009 90 Orlando FL Fairfield Inn & Suites Marriott 7/1/2009 Orlando FL SpringHill Suites Marriott 7/1/2009 Clovis CA Hampton Inn & Suites Dimension 7/31/2009 86 Rochester MN Hampton Inn & Suites Raymond 8/3/2009 Johnson City TN Courtyard LBA 9/25/2009 90 Baton Rouge LA SpringHill Suites Dimension 9/25/2009 Houston TX Marriott Western 1/8/2010 Albany GA Fairfield Inn & Suites LBA 1/14/2010 87 Panama City FL TownePlace Suites LBA 1/19/2010 Clovis CA Homewood Suites Dimension 2/2/2010 83 Jacksonville NC TownePlace Suites LBA 2/16/2010 86 Miami FL Hampton Inn & Suites Dimension 4/9/2010 Anchorage AK Embassy Suites Stonebridge 4/30/2010 Boise ID Hampton Inn & Suites Raymond 4/30/2010 Rogers AR Homewood Suites Raymond 4/30/2010 St. Louis MO Hampton Inn & Suites Raymond 4/30/2010 Oklahoma City OK Hampton Inn & Suites Raymond 5/28/2010 Ft. Worth TX TownePlace Suites Western 7/19/2010 Lafayette LA Hilton Garden Inn LBA 7/30/2010 West Monroe LA Hilton Garden Inn Pillar (1) 7/30/2010 Silver Spring MD Hilton Garden Inn White 7/30/2010 Rogers AR Hampton Inn Raymond 8/31/2010 St. Louis MO Hampton Inn Raymond 8/31/2010 26 Index City State Brand Manager Date Acquired Rooms Gross Purchase Price Kansas City MO Hampton Inn Raymond 8/31/2010 $ Alexandria LA Courtyard LBA 9/15/2010 96 Grapevine TX Hilton Garden Inn Western 9/24/2010 Nashville TN Hilton Garden Inn Vista 9/30/2010 Indianapolis IN SpringHill Suites White 11/2/2010 Mishawaka IN Residence Inn White 11/2/2010 Phoenix AZ Courtyard White 11/2/2010 Phoenix AZ Residence Inn White 11/2/2010 Mettawa IL Residence Inn White 11/2/2010 Mettawa IL Hilton Garden Inn White 11/2/2010 Austin TX Hilton Garden Inn White 11/2/2010 Novi MI Hilton Garden Inn White 11/2/2010 Warrenville IL Hilton Garden Inn White 11/2/2010 Schaumburg IL Hilton Garden Inn White 11/2/2010 Salt Lake City UT SpringHill Suites White 11/2/2010 Austin TX Fairfield Inn & Suites White 11/2/2010 Austin TX Courtyard White 11/2/2010 Chandler AZ Courtyard White 11/2/2010 Chandler AZ Fairfield Inn & Suites White 11/2/2010 Tampa FL Embassy Suites White 11/2/2010 Andover MA SpringHill Suites Marriott 11/5/2010 Philadelphia (Collegeville) PA Courtyard White 11/15/2010 Holly Springs NC Hampton Inn & Suites LBA 11/30/2010 Philadelphia (Malvern) PA Courtyard White 11/30/2010 Arlington TX Hampton Inn & Suites Western 12/1/2010 98 Irving TX Homewood Suites Western 12/29/2010 77 Mount Laurel NJ Homewood Suites Newport (1) 1/11/2011 West Orange NJ Courtyard Newport (1) 1/11/2011 Texarkana TX Hampton Inn & Suites Pillar (1) 1/31/2011 81 Fayetteville NC Home2 Suites LBA 2/3/2011 Manassas VA Residence Inn Crestline (1) 2/16/2011 San Bernardino CA Residence Inn Inn Ventures (1) 2/16/2011 95 Alexandria (2) VA SpringHill Suites Marriott 3/28/2011 Dallas TX Hilton Hilton 5/17/2011 Santa Ana CA Courtyard Dimension 5/23/2011 Lafayette LA SpringHill Suites LBA 6/23/2011 Tucson AZ TownePlace Suites Western 10/6/2011 El Paso TX Hilton Garden Inn Western 12/19/2011 Nashville TN Home2 Suites Vista 5/31/2012 Total $ Managers noted were effective January 1, 2014. Hotel construction was completed by the Company and the hotel opened for business on March 28, 2011. The gross purchase price includes the acquisition of land during 2009 and construction costs. Development Project In July 2012, the Company acquired approximately one acre of land in downtown Richmond, Virginia, for a purchase price totaling $3.0 million, for the development of adjoining Courtyard and Residence Inn hotels. In May 2013, the Company entered into a construction contract with a third party and began construction of the hotels during the second quarter of 2013, which is expected to be completed by the end of 2014. Upon completion, the Courtyard and Residence Inn are expected to contain approximately 135 and 75 guest rooms, respectively, and are planned to be managed by White. The Company expects to spend a total of approximately $36 million to develop the hotels and has incurred approximately $8.9 million in development costs as of December 31, 2013. 27 Index Management and Franchise Agreements Each of the Company’s 89 hotels are operated and managed under separate management agreements, which include affiliates of one of the following companies: Crestline Hotels & Resorts, Inc. (“Crestline”), Dimension Development Two, LLC (“Dimension”), Gateway Hospitality Group, Inc. (“Gateway”), Hilton Management LLC (“Hilton”), Inn Ventures, Inc. (“Inn Ventures”), LBAM-Investor Group, L.L.C. (“LBA”), Marriott International, Inc. (“Marriott”), MHH Management, LLC (“McKibbon”), Newport Hospitality Group, Inc. (“Newport”), Pillar Hotels and Resorts, L.P. (“Pillar”), Raymond Management Company, Inc. (“Raymond”), Stonebridge Realty Advisors, Inc. (“Stonebridge”), Vista Host, Inc. (“Vista”), Texas Western Management Partners, L.P. (“Western”) or White Lodging Services Corporation (“White”). The agreements generally provide for initial terms of one to 30 years. Fees associated with the agreements generally include the payment of base management fees, incentive management fees, accounting fees, and other fees for centralized services which are allocated among all of the hotels that receive the benefit of such services. Base management fees are calculated as a percentage of gross revenues. Incentive management fees are calculated as a percentage of operating profit in excess of a priority return to the Company, as defined in the management agreements. The Company has the option to terminate the management agreements if specified performance thresholds are not satisfied. For the years ended December 31, 2013, 2012 and 2011, the Company incurred approximately $13.2 million, $12.3 million and $10.6 million in management fees. Crestline, Dimension, Gateway, Inn Ventures, LBA, McKibbon, Newport, Pillar, Raymond, Stonebridge, Vista, Western and White are not affiliated with either Marriott or Hilton, and as a result, the hotels they manage were required to obtain separate franchise agreements with each respective franchisor. The Hilton franchise agreements generally provide for an initial term of 10 to 21 years. Fees associated with the agreements generally include the payment of royalty fees and program fees based on room revenues. The Marriott franchise agreements generally provide for initial terms of 13 to 28 years. Fees associated with the agreements generally include the payment of royalty fees, marketing fees, reservation fees and a communications support fee based on room revenues. For the years ended December 31, 2013, 2012 and 2011, the Company incurred approximately $16.0 million, $14.5 million and $12.8 million in franchise royalty fees. Results of Operations for Years 2013 and 2012 As of December 31, 2013, the Company owned 89 hotels with 11,371 rooms (including one newly constructed hotel acquired on May 31, 2012, the same day the hotel opened for business). No other hotels have been purchased since the beginning of January 1, 2012. Hotel performance is impacted by many factors, including the economic conditions in the United States as well as each locality. Although hampered by government spending uncertainty, economic indicators in the United States have shown evidence of a sustainable recovery, which continues to overall positively impact the lodging industry. As a result, the Company’s revenue and operating income improved during 2013 as compared to 2012 and the Company expects continued improvement in revenue and operating income in 2014 as compared to 2013. The Company’s hotels in general have shown results consistent with industry and brand averages for the period of ownership. Revenues The Company’s principal source of revenue is hotel revenue consisting of room and other related revenue. For the years ended December 31, 2013 and 2012, the Company had hotel revenue of $388.0 million and $365.6 million, respectively. This revenue reflects hotel operations for the 89 hotels owned as of December 31, 2013 for their respective periods of ownership by the Company. For the years ended December 31, 2013 and 2012, the hotels achieved combined average occupancy of 74% and 72%, ADR of $115 and $111 and RevPAR of $85 and $80. ADR is calculated as room revenue divided by the number of rooms sold, and RevPAR is calculated as occupancy multiplied by ADR. During the year ended 2013, the Company experienced an increase in demand as demonstrated by the improvement in average occupancy for its hotels of 3% during 2013 as compared to 2012. In addition, also signifying a progressing economy, the Company experienced an increase in ADR of 4% for its hotels during 2013 as compared to the prior year. Although certain markets have been negatively impacted by reduced government spending, with overall continued demand and room rate improvement, the Company, both on a comparable and pro forma basis following the A7 and A8 mergers, is forecasting a mid-single digit percentage increase in revenue for 2014 as compared to 2013. The Company’s hotels continue to be leaders in their respective markets. The Company’s average Market Yield for 2013 and 2012 was 122 and 120, respectively. The Market Yield is a measure of each hotel’s RevPAR compared to the average in the market, with 100 being the average (the index excludes hotels under renovation or open less than two years) and is provided by Smith Travel Research, Inc.®, an independent company that tracks historical hotel performance in most markets throughout the world. The Company will continue to pursue market opportunities to improve revenue. 28 Index Expenses Hotel operating expenses relate to the 89 hotels owned as of December 31, 2013 for their respective periods owned and consist of direct room expenses, hotel administrative expense, sales and marketing expense, utilities expense, repair and maintenance expense, franchise fees and management fees. For the years ended December 31, 2013 and 2012, hotel operating expenses totaled $220.2 million and $206.6 million, or 57% of total revenue for each respective period. Overall hotel operational expenses for 2013 reflect the impact of increases in revenues and occupancy at most of the Company’s hotels, and the Company’s efforts to control costs. Certain operating costs such as management costs, certain utility costs and minimum supply and maintenance costs are relatively fixed in nature. The Company has been successful in reducing, relative to revenue increases, certain labor costs, hotel supply costs, maintenance costs and utility costs by continually monitoring and sharing utilization data across its hotels and management companies. The Company has experienced an increase in labor benefit costs compared to the prior year, which are likely to continue to grow at increased rates due to new government regulations surrounding healthcare. In addition, operating expenses were impacted by several hotel renovations with approximately 21,000 room nights out of service during 2013 and 22,000 during 2012. Although operating expenses will increase as revenue increases, the Company will continue to work with its management companies to reduce costs as a percentage of revenue where possible while maintaining quality and service levels at each property. Property taxes, insurance, and other expense for the years ended December 31, 2013 and 2012 totaled $20.9 million and $20.0 million, or 5% of total revenue for each respective period. For comparable hotels, real estate taxes during the year ended December 31, 2013 increased due to higher taxes for certain properties as a result of the reassessment of property values by localities and from the improved economy, partially offset by a decrease in 2013 due to successful appeals of tax assessments at certain locations. With the economy continuing to improve, the Company anticipates increases in property tax assessments in 2014. The Company will continue to appeal tax assessments in certain jurisdictions to minimize the tax increases as warranted. General and administrative expense for the years ended December 31, 2013 and 2012 was $6.2 million and $8.6 million. The principal components of general and administrative expense are advisory fees and reimbursable expenses, legal fees, accounting fees, the Company’s share of the loss in its investment in Apple Air Holding, LLC, and reporting expenses. During the years ended December 31, 2013 and 2012, the Company incurred approximately $0.8 million and $1.7 million, respectively in legal costs related to the legal matters discussed herein and continued costs related to responding to requests from the staff of the SEC. Also, during 2013, the Company received approximately $2.1 million in reimbursements from its directors and officers’ liability insurance related to claims for costs incurred through September 2013 pertaining to these matters, which is included in general and administrative expense in 2013. The SEC staff had been conducting a non-public investigation, which was focused principally on the adequacy of certain disclosures in the Company’s filings with the SEC from 2008 to 2011. In February 2014, the Company, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc., each of their advisors, and their Chief Executive and Chief Financial Officers entered into a settlement of the previously disclosed investigation. No penalties were required to be paid by the Company. See further discussion in Note 13 titled Legal Proceedings and Related Matters in Part II, Item 8 the Consolidated Financial Statements and Notes thereto, appearing elsewhere in this Annual Report on Form 10-K. The issues raised by the SEC had no impact on the Company's consolidated financial statements. As discussed herein under Related Parties, the Company shares legal counsel with the other Apple REIT Entities. Total costs for these legal matters for all of the Apple REIT Entities were approximately $2.9 million and $7.3 million during the years ended December 31, 2013 and 2012. The Company anticipates it will continue to incur costs associated with the litigation discussed herein until resolved and the SEC investigation during the first quarter of 2014 and will continue to submit claims requesting reimbursements from its directors and officers liability insurance policy. Merger transaction costs for the years ended December 31, 2013 and 2012 totaled $3.1 million and $0.6 million. Costs incurred during the year ended December 31, 2013 were in connection with the A7 and A8 mergers discussed herein. The Company anticipates incurring additional costs associated with the A7 and A8 mergers in 2014, bringing total estimated costs for the Company to approximately $5.0 million. Costs incurred during the year ended December 31, 2012 were associated with the Company’s evaluation of a prior potential consolidation transaction with Apple REIT Six, Inc., Apple REIT Seven, Inc. and Apple REIT Eight, Inc. (the “other Apple REITs”). In May 2012, it was determined by the Board of Directors of the Company and the Board of Directors of each of the other Apple REITs not to move forward with the prior potential consolidation transaction at that time. Acquisition related costs for the years ended December 31, 2013 and 2012 were $0.1 million and $0.5 million. During the second quarter of 2013, the Company purchased two land parcels which had previously been leased from a third party. The Company did not complete any hotel acquisitions during 2013 and completed only one hotel acquisition during 2012, resulting in a significant decline in these costs from prior years. The costs include title, legal, accounting and other related costs, as well as the brokerage commission paid to Apple Suites Realty Group, Inc. (“ASRG”) for the properties acquired or newly opened during the respective period. 29 Index Depreciation expense for the years ended December 31, 2013 and 2012 was $54.8 million and $52.7 million. Depreciation expense primarily represents expense of the Company’s 89 hotel buildings and related improvements, and associated personal property (furniture, fixtures, and equipment) for their respective periods owned. The increase was due to the increase in the number of properties owned and renovations completed throughout 2013 and 2012. Interest expense for the years ended December 31, 2013 and 2012 was $9.0 million and $7.4 million, respectively and for both periods is net of approximately $0.7 million of interest capitalized associated with renovation and construction projects. Interest expense primarily arose from debt assumed with the acquisition of 14 of the Company’s hotels, the origination of three mortgage loans during the third quarter of 2012, borrowings on the Company’s $50 million revolving line of credit beginning in January 2013 and borrowings on the Company’s $30 million non-revolving line of credit in May 2012 that was extinguished and paid off during the third quarter of 2012. During the years ended December 31, 2013 and 2012, the Company also recognized in both periods $0.6 million in interest income, primarily representing interest on excess cash invested in short-term money market instruments and one mortgage note acquired during 2010. Results of Operations for Years 2012 and 2011 As of December 31, 2012, the Company owned 89 hotels with 11,371 rooms as compared to 88 hotels (of which 11 were acquired and one newly constructed hotel opened during 2011), with a total of 11,252 rooms as of December 31, 2011. As a result of the acquisition activity during 2011 and 2012, a comparison of operations for 2012 to prior periods is not representative of the results that would have occurred if all properties had been owned for the entire periods presented. Revenues For the years ended December 31, 2012 and 2011, the Company had hotel revenue of $365.6 million and $320.5 million, respectively. This revenue reflects hotel operations for the 89 hotels owned as of December 31, 2012 for their respective periods of ownership by the Company. For the years ended December 31, 2012 and 2011, the hotels achieved combined average occupancy of approximately 72% and 70%, ADR of $111 and $107 and RevPAR of $80 and $74. During 2012, the Company experienced an increase in demand as demonstrated by the improvement in average occupancy for its comparable hotels of 3% in 2012 as compared to 2011. In addition, also signifying a progressing economy, the Company experienced an increase in ADR of 4% for comparable hotels during 2012 as compared to the prior year. The Company’s average Market Yield for 2012 and 2011 was 123 and 122, respectively and excludes hotels under renovation or open less than two years. In addition, seven of the hotels owned as of December 31, 2012 had opened since the beginning of 2011. Generally, newly constructed hotels require 12-24 months to establish themselves in their respective markets. Therefore, revenue is below anticipated or market levels for this period of time. Expenses Hotel operating expenses relate to the 89 hotels owned as of December 31, 2012 for their respective periods owned. For the years ended December 31, 2012 and 2011, hotel operating expenses totaled $206.6 million or 57% of total revenue and $184.6 million or 58% of total revenue. Seven of the hotels owned as of December 31, 2012 had opened since the beginning of 2011 and as a result, hotel operating expenses as a percentage of total revenue for these hotels were higher than is expected once the properties have established themselves within their respective markets. In addition, operating expenses were impacted by several hotel renovations, with approximately 22,000 room nights out of service during 2012 and 16,000 room nights out of service during 2011 due to such renovations. Property taxes, insurance, and other expense for the years ended December 31, 2012 and 2011 totaled $20.0 million or 5% of total revenue and $18.4 million or 6% of total revenue. For comparable hotels, real estate taxes decreased in 2012 due to successful appeals of tax assessments at certain locations. These decreases were partially offset by higher taxes for certain properties due to the reassessment of property values by localities resulting from the improved economy. Also, for comparable hotels, 2012 insurance rates increased due to property and casualty carriers’ losses world-wide in 2011. General and administrative expense for the years ended December 31, 2012 and 2011 was $8.6 million and $8.2 million. During 2012 and 2011, the Company incurred approximately $1.7 million and $1.1 million, respectively in legal costs related to the legal matters discussed herein and continued costs related to responding to requests from the staff of the SEC discussed above. Total costs for these legal matters for all of the Apple REIT Entities were approximately $7.3 million and $4.4 million during 2012 and 2011. Acquisition related costs for the years ended December 31, 2012 and 2011 were $0.5 million and $5.3 million. The decline was due to the reduction in acquisitions from 11 hotels and one newly constructed hotel in 2011 to one acquisition in 2012. The costs include title, legal, accounting, pre-opening and other related costs, as well as the brokerage commission paid to ASRG for the properties acquired or newly opened during the respective period. 30 Index Depreciation expense for the years ended December 31, 2012 and 2011 was $52.7 million and $48.4 million. Depreciation expense primarily represents expense of the Company’s 89 hotel buildings and related improvements, and associated personal property (furniture, fixtures, and equipment) for their respective periods owned. The increase was due to the increase in the number of properties owned and renovations completed throughout 2012 and 2011. Interest expense for the years ended December 31, 2012 and 2011 was $7.4 million and $6.0 million, respectively and is net of approximately $0.7 million and $0.5 million of interest capitalized associated with renovation and construction projects. Interest expense primarily arose from debt assumed with the acquisition of 14 of the Company’s hotels, the origination of three mortgage loans during the third quarter of 2012 totaling $47.7 million, and borrowings on the Company’s $30 million non-revolving line of credit in May 2012 that was extinguished and paid off during the third quarter of 2012 with a portion of the proceeds from the newly originated mortgage loans. During the years ended December 31, 2012 and 2011, the Company also recognized $0.6 million and $1.6 million in interest income, primarily representing interest on excess cash invested in short-term money market instruments and two mortgage notes acquired during 2010, of which one of the notes totaling $11.0 million was repaid by the borrower in December 2011. Deferred Interest and Discontinued Operations In April 2012, the Company completed the sale of its 406 acres of land and land improvements located on 110 sites in the Ft. Worth, Texas area (the “110 parcels”) for a total sale price of $198.4 million. The 110 parcels were acquired in April 2009 for a total purchase price of $147.3 million and were leased to a subsidiary of Chesapeake Energy Corporation under a long term lease for the production of natural gas. In conjunction with the sale, the Company received approximately $138.4 million in cash proceeds and issued a note receivable totaling $60.0 million to the purchaser, which was repaid in full by the purchaser on November 1, 2013. In accordance with the Accounting Standards Codification on real estate sales, the sales transaction was accounted for under the cost recovery method, therefore the gain on sale and interest earned on the note was deferred until cash payments by the purchaser, including principal and interest on the note due to the Company and the payment of the $138.4 million at closing, exceeded the Company’s cost basis of the 110 parcels sold. Prior to repayment of the note, the note receivable was included in the Company’s consolidated balance sheets, net of the total deferred gain. As a result of the repayment of the note, the Company recognized the deferred gain on sale totaling $33.3 million, which was included in income from discontinued operations as noted below, and deferred interest earned totaling $9.0 million as investment income in the fourth quarter of 2013. The 110 parcels was a separate reportable segment and the results of operations and gain on sale for these properties have been classified in the consolidated statements of operations in the line item income from discontinued operations. Total income from discontinued operations for the years ended December 31, 2013, 2012 and 2011 totaled $33.3 million, $6.8 million and $19.8 million, respectively. The Company used the proceeds from the repayment of the note to reduce the outstanding balance under its $50 million credit facility and fund general corporate purposes, including working capital, renovations and hotel development. Related Parties The Company has, and is expected to continue to engage in significant transactions with related parties. These transactions cannot be construed to be at arm’s length and the results of the Company’s operations may be different if these transactions were conducted with non-related parties. The Company’s independent members of the Board of Directors oversee and annually review the Company’s related party relationships and are required to approve any significant modifications to the existing relationships, as well as any new significant related party transactions. The Board of Directors is not required to approve each individual transaction that falls under the related party relationships. However, under the direction of the Board of Directors, at least one member of the Company’s senior management team approves each related party transaction. The term the “Apple REIT Entities” means the Company, Apple REIT Six, Inc. (“Apple Six”), Apple REIT Seven, Inc. (“Apple Seven”), Apple REIT Eight, Inc. (“Apple Eight”) and Apple REIT Ten, Inc. (“Apple Ten”). The term the “Advisors” means Apple Six Advisors, Inc., Apple Seven Advisors, Inc., Apple Eight Advisors, Inc., Apple Nine Advisors, Inc. (“A9A”), Apple Ten Advisors, Inc. (“A10A”), Apple Suites Realty Group, Inc. (“ASRG”) and Apple Six Realty Group, Inc. The Advisors are wholly owned by Glade M. Knight, Chairman and Chief Executive Officer of the Company. Prior to the A7 and A8 mergers, Mr. Knight was Chairman and Chief Executive Officer of Apple Seven and Apple Eight and is currently Chairman and Chief Executive Officer of Apple Ten. Prior to the A7 and A8 mergers, members of the Company’s Board of Directors were also on the Board of Directors of Apple Seven and/or Apple Eight. Currently, one member of the Company’s Board of Directors is also on the Board of Directors of Apple Ten. On May 14, 2013, Apple Six merged with and into an entity that is not affiliated with the Apple REIT Entities or the Advisors. Pursuant to the terms and conditions of the merger agreement, dated as of November 29, 2012, upon completion of the merger, the separate corporate existence of Apple Six ceased (the “A6 Merger”). Prior to the A6 Merger, Glade M. Knight was 31 Index Chairman and Chief Executive Office of Apple Six and members of the Company’s Board of Directors were also on the Board of Directors of Apple Six. Prior to the A7 and A8 mergers, the Company was externally managed and did not have any employees. Its advisor, A9A provided the Company with its day-to-day management. ASRGprovided the Company with property acquisition and disposition services. The Company paid fees and reimbursed certain costs to A9A and ASRG for these services. A9A provided the management services to the Company through an affiliate, Apple Fund Management, Inc. (“AFM”), a wholly owned subsidiary of A9A prior to the A7 and A8 mergers. Prior to the A6 Merger, AFM was a wholly owned subsidiary of Apple Six. Apple Seven and Apple Eight were also externally managed, and had similar arrangements with external advisors and AFM prior to the A7 and A8 mergers. As contemplated in the Merger Agreement, in connection with the A7 and A8 mergers effective March 1, 2014, the Company became self-advised and Apple Seven, Apple Eight and the Company terminated their advisory agreements with their respective Advisors, and AFM became a wholly owned subsidiary of the Company. As a result, the employees, including management, are now employed by the Company, rather than the Company’s external advisor. Also, in connection with the Merger Agreement, on August 7, 2013, the Company entered into a subcontract agreement with A10A to subcontract A10A’s obligations under the advisory agreement between A10A and Apple Ten to the Company. From and after the A7 and A8 mergers, the Company will provide to Apple Ten the advisory services contemplated under the A10A advisory agreement and the Company will receive fees and expenses payable under the A10A advisory agreement from Apple Ten. See Note 7 titled Related Parties in Part II, Item 8, the Consolidated Financial Statements and Notes thereto, appearing elsewhere in this Annual Report on Form 10-K for additional information concerning the Company’s related party transactions. Series B Convertible Preferred Stock In November 2007, the Company issued 480,000 Series B convertible preferred shares to Glade M. Knight, Chairman and Chief Executive Officer of the Company, in exchange for the payment by him of $0.10 per Series B convertible preferred share, or an aggregate of $48,000, which were outstanding as of December 31, 2013. There are no dividends payable on the Series B convertible preferred shares. As contemplated in the Merger Agreement, in connection with completion of the A7 and A8 mergers effective March 1, 2014, the Company became self-advised and the existing advisory agreements between the Company and A9A and ASRG were terminated. In accordance with the terms of the Company’s articles of incorporation, the termination of the advisory agreements resulted in the conversion of each issued and outstanding Series B convertible preferred share of the Company into 24.17104 common shares of the Company, or a total of 11,602,099 common shares. As a result of the conversion, all of the Company’s Series A preferred shares were terminated and the Company only has common shares outstanding. Approval of the A7 and A8 mergers by each company’s respective shareholders will result in the recognition of an expense related to the conversion of the Company’s Series B convertible preferred shares into common shares in the first quarter of 2014. Although the final estimate of fair value may vary from these estimates, the Company’s preliminary estimate of the fair value of $9.00 to $11.00 per common share would result in an expense ranging from approximately $104 million to $128 million, and will be recognized as an expense in the first quarter of 2014 in the Company’s statement of operations. Liquidity and Capital Resources Contractual Commitments The following is a summary of the Company’s significant contractual obligations as of December 31, 2013: Amount of Commitments Expiring per Period (000's) Total Less than 1 Year 2-3 Years 4-5 Years Over 5 Years Development obligations (1) $ $ $ - $ - $ - Debt (including interest of $33.2 million) Ground Leases 52 $ In May 2013, the Company entered into a construction contract with a third party to develop adjoining Courtyard and Residence Inn hotels in downtown Richmond, Virginia. Amount presented above represents accrued and unpaid development costs totaling approximately $1.9 million as of December 31, 2013 and additional budgeted costs totaling approximately $27 million expected to be incurred as well as the expected timing of such costs related to this project. 32 Index Capital Resources In November 2012, the Company entered into a $50 million credit facility with a commercial bank that was utilized for working capital, hotel renovations and development, and other general corporate funding purposes, including the payment of redemptions and distributions. Under the terms of the credit agreement, the Company could make voluntary prepayments in whole or in part, at any time. The initial maturity date was November 2014; however, as noted below, the $50 million credit facility was terminated in March 2014 after completion of the A7 and A8 mergers. Interest payments were due monthly and the interest rate, subject to certain exceptions, was equal to the one-month LIBOR (the London Inter-Bank Offered Rate for a one-month term) plus a margin ranging from 2.25% to 2.75%, depending upon the Company’s leverage ratio, as calculated under the terms of the credit agreement. The Company was also required to pay an unused facility fee of 0.30% or 0.40% on the unused portion of the revolving credit facility, based on the amount of borrowings outstanding during the quarter. As of December 31, 2013, there were no borrowings outstanding under the $50 million credit facility. The credit agreement required the Company to maintain a specific pool of Unencumbered Borrowing Base Properties and contained customary affirmative covenants, negative covenants and events of default. As noted above, upon completion of the A7 and A8 mergers, in March 2014, the Company terminated its $50 million credit facility, which as of December 31, 2013 had no borrowings outstanding and entered into a new $345 million unsecured credit facility (comprised of a $245 million revolving credit facility and a $100 million term loan). On March 3, 2014, the Company borrowed $150 million under the new facility which was used to repay Apple Seven and Apple Eight’s outstanding balances on their respective credit facilities and to pay closing costs. The $345 million credit facility is available for working capital, hotel renovations and development and other general corporate purposes, including the payment of share repurchases and distributions. The $345 million credit facility may be increased to $700 million, subject to certain conditions. Under the terms of the $345 million credit facility, the Company may make voluntary prepayments in whole or in part, at any time. The $245 million revolving credit facility matures in March 2018; however, the Company has the right, upon satisfaction of certain conditions, including covenant compliance and payment of an extension fee, to extend the maturity date to March 2019. The $100 million term loan matures in March 2019. Interest payments are due monthly and the interest rate, subject to certain exceptions, is equal to the one-month LIBOR (the London Inter-Bank Offered Rate for a one-month term) plus a margin ranging from 1.55% to 2.35%, depending upon the Company’s leverage ratio, as calculated under the terms of the credit agreement. In conjunction with the $100 million term loan, the Company and a commercial bank entered into an interest rate swap agreement for the same notional amount and maturity as the term loan. The interest rate swap agreement effectively provides the Company with payment requirements equal to a fixed interest rate on the term loan through the maturity of the loan in March 2019. The Company is also required to pay an unused facility fee of 0.20% or 0.30% on the unused portion of the $345 million credit facility, based on the amount of borrowings outstanding during the quarter. The $345 million credit facility contains customary affirmative covenants, negative covenants and events of defaults. It also contains quarterly financial covenants which include, among others, a minimum tangible net worth, maximum debt limits, minimum interest and fixed charge coverage ratios, maximum dividend payout ratio and restrictions in investments. Capital Uses The Company’s principal sources of liquidity are cash on hand, the operating cash flow generated from the Company’s properties and its $345 million credit facility. The Company anticipates that cash flow from operations and availability under its revolving credit facility will be adequate to meet its anticipated liquidity requirements, including debt service, capital improvements (including its development project discussed herein), required distributions to shareholders (the Company is not required to make distributions at its current rate for REIT purposes), and share repurchases. As a result of the sale of its 110 parcels, the Board of Directors approved a special distribution of $0.75 per Unit, totaling $136.1 million on May 17, 2012 to shareholders of record on May 11, 2012 (the “Special Distribution”). As a result of the sale and Special Distribution, the Company’s Board of Directors changed the annualized distribution rate from $0.88 per common share to $0.83 per common share beginning with the June 2012 distribution, and in August 2012, the Board of Directors increased the annualized distribution rate from $0.83 per common share to $0.83025 per common share. Additionally, the offering price per Unit under the Company’s Dividend Reinvestment Plan was adjusted by the amount of the Special Distribution (from $11.00 to $10.25), and the purchase price per Unit under the Company’s Unit Redemption Program was adjusted by the amount of the Special Distribution (from $11.00 to $10.25 for the maximum purchase price, based on the original purchase price and length of time such Units have been held by the shareholder). To maintain its REIT status the Company is required to distribute at least 90% of its ordinary income. Distributions during 2013 totaled approximately $151.6 million and were paid at a monthly rate of $0.0691875 per common share. For the same period the Company’s net cash generated from operations was approximately $137.4 million. This shortfall includes a return of capital and was funded by cash on hand, borrowings on the $50 million credit facility and proceeds received from the repayment of the Company’s $60 million note receivable on November 1, 2013. 33 Index As contemplated by the A7 and A8 mergers, beginning with the payment of the March 2014 distribution, the annual distribution rate will be $0.66 per common share. Prior to the completion of A7 and A8 mergers, the annualized distribution rate was $0.83025 per common share. As it has done historically, the Company may use its credit facility to maintain the consistency of the monthly distribution rate, taking into consideration any acquisitions, dispositions, capital improvements, completion of planned development projects and economic cycles. Any distribution will be subject to approval of the Company’s Board of Directors and there can be no assurance of the classification or duration of distributions at the post-merger annual distribution rate. The Board of Directors monitors the Company’s distribution rate relative to the performance of the hotels on an ongoing basis and may make adjustments to the distribution rate as determined to be prudent in relation to other cash requirements of the Company. If cash flow from operations and the credit facility are not adequate to meet liquidity requirements, the Company will attempt if necessary to utilize additional financing or offering proceeds to achieve this objective. Although the Company has relatively low levels of debt, there can be no assurances it will be successful with this strategy and may need to reduce its distributions to required levels. If the Company were unable to extend its maturing debt in future periods or if it were to default on its debt, it may be unable to make distributions or share repurchases. Dividend Reinvestment Plan In December 2010, the Company instituted a Dividend Reinvestment Plan for its shareholders. The plan provides a way to increase shareholder investment in the Company by reinvesting dividends to purchase additional Units of the Company. The uses of the proceeds from this plan may include purchasing Units under the Company’s Unit Redemption Program, enhancing properties, satisfying financing obligations and other expenses, increasing working capital, funding various corporate operations, and acquiring hotels. As a result of the Special Distribution, beginning in May 2012, the offering price per Unit under the Company’s Dividend Reinvestment Plan was adjusted by the amount of the Special Distribution (from $11.00 to $10.25). The Company has registered 20.0 million Units for potential issuance under the plan. Since inception of the plan through December 31, 2013, approximately 12.3 million Units, representing $131.0 million in proceeds to the Company, were issued under the plan. During the years ended December 31, 2013, 2012 and 2011, approximately 2.1 million Units, representing $22.0 million in proceeds to the Company, 4.8 million Units, representing $50.0 million in proceeds to the Company, and 5.4 million Units, representing $59.1 million in proceeds to the Company, were issued under the plan. On June 27, 2013, the Company announced the suspension of its Dividend Reinvestment Plan as it evaluated the potential merger transaction, and as mandated by the Merger Agreement. As a result, the last offering under the Dividend Reinvestment Plan occurred in June 2013 at $10.25 per Unit. Unit Redemption Program In July 2009, the Company instituted a Unit Redemption Program to provide limited interim liquidity to its shareholders who have held their Units for at least one year. Since the inception of the program through April 2012, shareholders were permitted to request redemption of Units for a purchase price equal to 92% of the price paid per Unit if the Units have been owned for less than three years, or 100% of the price paid per Unit if the Units have been owned more than three years. In May 2012, as a result of the Special Distribution, the purchase price per Unit under the Company’s Unit Redemption Program was adjusted by the amount of the Special Distribution (from $11.00 to $10.25 for the maximum purchase price, based on the original purchase price and length of time such Units have been held by the shareholder). The maximum number of Units that may be redeemed in any given year is five percent of the weighted average number of Units outstanding during the 12-month period immediately prior to the date of redemption. The Company reserves the right to change the purchase price of redemptions, reject any request for redemption, or otherwise amend the terms of, suspend, or terminate the Unit Redemption Program. On June 27, 2013, the Company announced the suspension of its Unit Redemption Program as it evaluated the potential merger transaction, and as mandated by the Merger Agreement. As a result, the last redemption occurred in the second quarter of 2013. Since inception of the program through December 31, 2013, the Company has redeemed approximately 11.7 million Units representing $121.2 million, including approximately 2.0 million Units in the amount of $20.0 million, 5.0 million Units in the amount of $52.0 million and 3.8 million Units in the amount of $39.2 million redeemed during 2013, 2012 and 2011, respectively. Since July 2011, the total redemption requests have exceeded the authorized amount of redemptions and, as a result the Board of Directors has limited the amount of redemptions as deemed prudent. Therefore, as contemplated in the program, beginning with the July 2011 redemption, the scheduled redemption date for the third quarter of 2011, the Company redeemed Units on a pro-rata basis. Prior to July 2011, the Company redeemed 100% of redemption requests. The following is a summary of the Unit redemptions during 2012 and 2013: 34 Index Redemption Date Total Requested Unit Redemptions at Redemption Date Units Redeemed Total Redemption Requests Not Redeemed at Redemption Date First Quarter 2012 Second Quarter 2012 Third Quarter 2012 Fourth Quarter 2012 First Quarter 2013 Second Quarter 2013 The Company has on-going capital commitments to fund its capital improvements. The Company is required, under all of the hotel management agreements and certain loan agreements, to make available, for the repair, replacement, refurbishing of furniture, fixtures, and equipment, a percentage of gross revenues provided that such amount may be used for the Company’s capital expenditures with respect to the hotels. As of December 31, 2013, the Company held $7.5 million in reserves for capital expenditures. During 2013, the Company incurred approximately $19.4 million on capital expenditures for existing hotels and anticipates spending an additional $15 to $20 million through 2014 on a standalone basis and approximately $50 to $60 million as a newly combined company following the A7 and A8 mergers. Additionally, the Company acquired land in Richmond, Virginia for the development of adjoining Courtyard and Residence Inn hotels. In May 2013, the Company entered into a construction contract with a third party and began construction of the hotels during the second quarter of 2013, which is expected to be completed by the end of 2014. The Company expects to spend a total of approximately $36 million to develop the hotels and has incurred approximately $8.9 million in development costs as of December 31, 2013, of which approximately $7.8 million was incurred during 2013. In connection with the A6 Merger, on May 13, 2013, the Company acquired from Apple Six the Apple REIT Entities’ and Advisors’ headquarters in Richmond, Virginia (“Headquarters”) and assumed the Fort Worth, Texas office lease agreement for approximately $4.5 million. As part of the purchase, the Company agreed to release Apple Six from any liabilities related to the Headquarters or office lease. Any costs associated with the Headquarters and office lease, including office rent, utilities, office supplies, etc. will continue to be allocated to the Apple REIT Entities and Advisors, excluding Apple Six and A6 Advisors as described herein under Related Parties. As discussed herein under Related Parties, as part of the cost sharing arrangements, the day-to-day transactions may result in amounts due to or from the Apple REIT Entities and Advisors (excluding Apple Six and A6 Advisors after the A6 Merger). To efficiently manage cash disbursements, an individual Apple REIT Entity or Advisor (excluding Apple Six and A6 Advisors after the A6 Merger) may make payments for any or all of the related companies. Under the cash management process, each of the Apple REIT Entities and Advisors (excluding Apple Six and A6 Advisors) may advance or defer up to $1 million at any time. Each month, any outstanding amounts are settled among the affected companies. This process allows each Company to minimize its cash on hand, which, in turn, reduces the cost of each companies’ credit facilities. The process does not have a significant impact on any of the companies. Impact of Inflation Operators of hotels, in general, possess the ability to adjust room rates daily to reflect the effects of inflation. Competitive pressures may, however, limit the operators’ ability to raise room rates. Currently, the Company is not experiencing any material impact from inflation. Business Interruption Being in the real estate industry, the Company is exposed to natural disasters on both a local and national scale. Although management believes there is adequate insurance to cover this exposure, there can be no assurance that such events will not have a material adverse effect on the Company’s financial position or results of operations. 35 Index Seasonality The hotel industry historically has been seasonal in nature. Seasonal variations in occupancy at the Company’s hotels may cause quarterly fluctuations in its revenues. Generally, occupancy rates and hotel revenues are greater in the second and third quarters than in the first and fourth quarters. To the extent that cash flow from operations is insufficient during any quarter, due to temporary or seasonal fluctuations in revenue, the Company expects to utilize cash on hand or available financing sources to make distributions. Critical Accounting Policies The following contains a discussion of what the Company believes to be critical accounting policies. These items should be read to gain a further understanding of the principles used to prepare the Company’s financial statements. These principles include application of judgment; therefore, changes in judgments may have a significant impact on the Company’s reported results of operations and financial condition. Investment Policy Upon acquisition of real estate properties, the Company estimates the fair value of acquired tangible assets (consisting of land, buildings and improvements) and identified intangible assets and liabilities, in-place leases and assumed debt based on evaluation of information and estimates available at that date. Generally, the Company has not acquired hotel properties that have significant in-place leases as lease terms for hotel properties are very short term in nature. The Company has not assigned any value to intangible assets such as management contracts and franchise agreements as such contracts are generally at current market rates and any other value attributable to these contracts is not considered material. Beginning January 1, 2009, the Company has expensed as incurred all transaction costs associated with the acquisitions of existing businesses, including title, legal, accounting and other related costs, as well as the brokerage commission paid to ASRG. For acquisitions of existing businesses prior to January 1, 2009, these costs were capitalized as part of the cost of the acquisition. Capitalization Policy The Company considers expenditures to be capital in nature based on the following criteria: (1) for a single asset, the cost must be at least $500, including all normal and necessary costs to place the asset in service, and the useful life must be at least one year; (2) for group purchases of 10 or more identical assets, the unit cost for each asset must be at least $50, including all normal and necessary costs to place the asset in service, and the useful life must be at least one year; and (3) for major repairs to a single asset, the repair must be at least $2,500 and the useful life of the asset must be substantially extended. Impairment Losses Policy The Company records impairment losses on hotel properties used in operations if indicators of impairment are present, and the sum of the undiscounted cash flows estimated to be generated by the respective properties over their estimated remaining useful life, based on historical and industry data, is less than the properties’ carrying amount. Indicators of impairment include a property with current or potential losses from operations, when it becomes more likely than not that a property will be sold before the end of its previously estimated useful life or when events, trends, contingencies or changes in circumstances indicate that a triggering event has occurred and an asset’s carrying value may not be recoverable. The Company monitors its properties on an ongoing basis by analytically reviewing financial performance and considers each property individually for purposes of reviewing for indicators of impairment. As many indicators of impairment are subjective, such as general economic and market declines, the Company also prepares an annual recoverability analysis for each of its properties to assist with its evaluation of impairment indicators. The analysis compares each property’s net book value to each property’s estimated operating income using current operating results for each stabilized property and projected stabilized operating results based on the property’s market for properties that recently opened, were recently renovated or experienced other short-term business disruption. Since the Company’s planned initial hold period for each property is 39 years the Company’s ongoing analysis and annual recoverability analysis have not identified any impairment losses and no impairment losses have been recorded to date. If events or circumstances change such as the Company’s intended hold period for a property or if the operating performance of a property declines substantially for an extended period of time, the Company’s carrying value for a particular property may not be recoverable and an impairment loss will be recorded. Impairment losses are measured as the difference between the asset’s fair value and its carrying value. Subsequent Events In both January and February 2014, the Company declared and paid approximately $12.6 million or $0.0691875 per outstanding common share, in distributions to its common shareholders. 36 Index Recent Mergers with Apple REIT Seven, Inc. and Apple REIT Eight, Inc. Effective March 1, 2014, the Company completed its previously announced mergers with Apple Seven and Apple Eight. In connection with the A7 and A8 mergers: · Each issued and outstanding unit of Apple Seven was converted into one common share of the Company, or a total of approximately 90,613,633 common shares, and each issued and outstanding Series B convertible preferred share of Apple Seven was converted into a number of the Company’s common shares equal to 24.17104 multiplied by the Apple Seven exchange ratio, or a total of 5,801,050 common shares; · Each issued and outstanding unit of Apple Eight was converted into 0.85 common share of the Company, or a total of approximately 78,319,004 common shares, and each issued and outstanding Series B convertible preferred share of Apple Eight was converted into a number of the Company’s common shares equal to 24.17104 multiplied by the Apple Eight exchange ratio, or a total of 4,930,892 common shares; · The Company became self-advised and the existing advisory agreements between the Company and Apple Nine Advisors, Inc. and Apple Suites Realty Group, Inc. were terminated. The termination of the advisory agreements resulted in the conversion of each issued and outstanding Series B convertible preferred share of the Company into 24.17104 common shares of the Company, or a total of 11,602,099 common shares. As a result of the conversion, all of the Company’s Series A preferred shares were terminated. Approval of the A7 and A8 mergers by each company’s respective shareholders will result in the recognition of an expense related to the conversion of the Company’s Series B convertible preferred shares into common shares in the first quarter of 2014. Although the final estimate of fair value may vary from these estimates, the Company’s preliminary estimate of the fair value of $9.00 to $11.00 per common share would result in an expense ranging from approximately $104 million to $128 million, and will be recognized as an expense in the first quarter of 2014 in the Company’s statement of operations; · Approximately 374 million common shares were outstanding; · The Company assumed approximately $385.1 million in mortgage debt, secured by 34 properties; · On March 3, 2014, the Company terminated its $50 million unsecured credit facility and entered into a new $345 million unsecured credit facility and borrowed $150 million at closing which was used to repay Apple Seven and Apple Eight’s outstanding balances on their respective credit facilities and to pay closing costs; · The Company owns 188 continuing hotels with an aggregate of 23,490 rooms located in 33 states; and · The Company’s name changed from Apple REIT Nine, Inc. to Apple Hospitality REIT, Inc. See Recent Mergers with Apple REIT Seven, Inc. and Apple REIT Eight, Inc. above for additional information. On February 12, 2014, the SEC entered into settlement agreements with Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc., the Company (the “REITs”), their respective advisory companies (the “Advisors”), Chief Executive Officer and Chairman Glade M. Knight, and Chief Financial Officer Bryan F. Peery. For additional information about the settlement agreement with the SEC, refer to Note 13 titled Legal Proceedings and Related Matters in Part II, Item 8 the Consolidated Financial Statements and Notes thereto, appearing elsewhere in this Annual Report on Form 10-K. 37 Index Item 7A. Quantitative and Qualitative Disclosures About Market Risk The Company has not engaged in transactions in derivative financial instruments or derivative commodity instruments as of December 31, 2013. As of December 31, 2013, the Company’s financial instruments were not exposed to significant market risk due to foreign currency exchange risk, commodity price risk or equity price risk. The Company will be exposed to interest rate risk due to possible changes in short term interest rates as it invests its cash or borrows on its credit facility. Based on the Company’s cash invested at December 31, 2013, of $18.1 million, every 100 basis points change in interest rates will impact the Company’s annual net income by approximately $0.2 million, all other factors remaining the same. Although the Company had no outstanding balance on its revolving credit facility at December 31, 2013, the Company will be exposed to changes in short-term interest rates to the extent that it utilizes the credit facility. The Company has assumed or originated fixed interest rate notes payable to lenders under permanent financing arrangements. The following table summarizes the annual maturities and average interest rates of the Company’s fixed rate notes payable outstanding at December 31, 2013. All dollar amounts are in thousands. Thereafter Total Fair Market Value Maturities $ Average interest rates % The information above includes only those exposures that existed as of December 31, 2013. It does not consider those exposures or positions that have or could arise after that date, including the completion of the A7 and A8 mergers. 38 Index Item 8. Financial Statements and Supplementary Data Report of Management on Internal Control Over Financial Reporting March 11, 2014 To the Shareholders Apple Hospitality REIT, Inc. Management of Apple Hospitality REIT, Inc., formerly known as Apple REIT Nine, Inc., (the “Company”) is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of internal control over financial reporting. As defined by the Securities and Exchange Commission, internal control over financial reporting is a process designed by, or under the supervision of the Company’s principal executive and principal financial officers and effected by the Company’s Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the consolidated financial statements in accordance with U.S. generally accepted accounting principles. The Company’s internal control over financial reporting is supported by written policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the Company’s transactions and dispositions of the Company’s assets; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of the consolidated financial statements in accordance with generally accepted accounting principles, and the receipts and expenditures of the Company are being made only in accordance with authorizations of the Company’s management and directors; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In connection with the preparation of the Company’s annual consolidated financial statements, management has undertaken an assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2013, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the 1ramework). Management’s assessment included an evaluation of the design of the Company’s internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this assessment, management has concluded that as of December 31, 2013, the Company’s internal control over financial reporting was effective to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Ernst & Young LLP, the independent registered public accounting firm that audited the Company’s consolidated financial statements included in this report, has issued an attestation report on the Company’s internal control over financial reporting, a copy of which appears on the next page of this annual report. /s/ GLADE M. KNIGHT /s/ BRYAN PEERY Glade M. Knight Bryan Peery Chairman and Chief Executive Officer Chief Financial Officer (Principal Accounting Officer) 39 Index Report of Independent Registered Public Accounting Firm on Internal Control over Financial Reporting The Board of Directors and Shareholders of Apple Hospitality REIT, Inc. We have audited Apple Hospitality REIT, Inc.’s, formerly known as Apple REIT Nine, Inc., internal control over financial reporting as of December 31, 2013, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (1992 framework) (the COSO criteria). Apple Hospitality REIT, Inc.’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Report of Management on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Apple Hospitality REIT, Inc. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2013, based on the COSO criteria. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the 2013 consolidated financial statements of Apple Hospitality REIT, Inc. and our report dated March 11, 2014 expressed an unqualified opinion thereon. /s/ ERNST & YOUNG LLP Richmond, Virginia March 11, 2014 40 Index Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Apple Hospitality REIT, Inc. We have audited the accompanying consolidated balance sheets of Apple Hospitality REIT, Inc., formerly known as Apple REIT Nine, Inc., as of December 31, 2013 and 2012, and the related consolidated statements of operations, shareholders’ equity and cash flows for each of the three years in the period ended December 31, 2013. Our audits also included the financial statement schedule listed in the Index at Item 15(2). These financial statements and schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Apple Hospitality REIT, Inc. at December 31, 2013 and 2012, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2013, in conformity with U.S. generally accepted accounting principles. Also, in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements taken as a whole, presents fairly in all material respects the information set forth therein. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Apple Hospitality REIT, Inc.’s internal control over financial reporting as of December 31, 2013, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (1992 framework) and our report dated March 11, 2014 expressed an unqualified opinion thereon. /s/ ERNST & YOUNG LLP Richmond, Virginia March 11, 2014 41 Index APPLE HOSPITALITY REIT, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) As of December 31, Assets Investment in real estate, net of accumulated depreciation of $200,754 and $145,927, respectively $ $ Cash and cash equivalents Restricted cash-furniture, fixtures and other escrows Note receivable, net 0 Due from third party managers, net Other assets, net Total Assets $ $ Liabilities Notes payable $ $ Accounts payable and accrued expenses Total Liabilities Shareholders' Equity Preferred stock, authorized 30,000,000 shares; none issued and outstanding 0 0 Series A preferred stock, no par value, authorized 400,000,000 shares; issued and outstanding 182,784,131 and 182,619,400 shares, respectively 0 0 Series B convertible preferred stock, no par value, authorized 480,000 shares; issued and outstanding 480,000 shares 48 48 Common stock, no par value, authorized 400,000,000 shares; issued and outstanding 182,784,131 and 182,619,400 shares, respectively Distributions greater than net income ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements. 42 Index APPLE HOSPITALITY REIT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Years Ended December 31, Revenues: Room revenue $ $ $ Other revenue Total revenue Expenses: Operating expense Hotel administrative expense Sales and marketing Utilities Repair and maintenance Franchise fees Management fees Property taxes, insurance and other General and administrative Acquisition related costs 74 Merger transaction costs 0 Depreciation expense Total expenses Operating income Investment income from note receivable 0 0 Interest expense, net ) ) ) Income before income taxes Income tax expense ) ) ) Income from continuing operations Income from discontinued operations, net of tax Net income $ $ $ Basic and diluted net income per common share From continuing operations $ $ $ From discontinued operations Total basic and diluted net income per common share $ $ $ Weighted average common shares outstanding - basic and diluted See notes to consolidated financial statements. 43 Index APPLE HOSPITALITY REIT, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (in thousands, except per share data) Series B Convertible Distributions Common Stock Preferred Stock Greater Number of Shares Amount Number of Shares Amount Than Net Income Total Balance at December 31, 2010 $ $ 48 $ ) $ Net proceeds from the sale of common shares 0 0 0 Common shares redeemed ) ) 0 0 0 ) Stock options granted 0 0 0 0 Net income 0 0 0 0 Cash monthly distributions declared and paid to shareholders ($0.88 per share) 0 0 0 0 ) ) Balance at December 31, 2011 48 ) Net proceeds from the sale of common shares 0 0 0 Common shares redeemed ) ) 0 0 0 ) Stock options granted 0 0 0 0 Net income 0 0 0 0 Special distribution paid to shareholders ($0.75 per share) 0 0 0 0 ) ) Cash monthly distributions declared and paid to shareholders ($0.85 per share) 0 0 0 0 ) ) Balance at December 31, 2012 48 ) Net proceeds from the sale of common shares 0 0 0 Common shares redeemed ) ) 0 0 0 ) Stock options granted 0 0 0 0 Net income 0 0 0 0 Cash monthly distributions declared and paid to shareholders ($0.83 per share) 0 0 0 0 ) ) Balance at December 31, 2013 $ $ 48 $ ) $ See notes to consolidated financial statements. 44 Index APPLE HOSPITALITY REIT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Years Ended December 31, Cash flows from operating activities: Net income $ $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation, including discontinued operations Amortization of deferred financing costs, fair value adjustments and other non-cash expenses, net Straight-line rental income 0 ) ) Gain on sale of real estate ) 0 0 Changes in operating assets and liabilities: Decrease (increase) in due from third party managers, net ) ) Decrease (increase) in other assets, net ) Increase (decrease) in accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Cash paid for acquisitions, net ) ) ) Net proceeds (costs) from sale of real estate, net ) Deposits and other disbursements for potential acquisitions, net 0 0 ) Capital improvements and development costs ) ) ) Decrease (increase) in capital improvement reserves 68 ) Payments received on note receivable 0 Repayment in other assets 0 0 Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net proceeds related to issuance of Units Redemptions of Units ) ) ) Special distribution paid to common shareholders 0 ) 0 Monthly distributions paid to common shareholders ) ) ) Proceeds from notes payable 0 0 Payments of notes payable ) ) ) Deferred financing costs ) ) ) Net cash used in financing activities ) ) ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ $ Supplemental information: Interest paid $ $ $ Income taxes paid $ $ $ Non-cash transactions: Notes payable assumed in acquisitions $
